Exhibit 10.1

 

$35,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of May 31, 2006


by and among


DIGITAL GENERATION SYSTEMS, INC.,


as Borrower,


the Lenders referred to herein,


and


WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent
and Issuing Lender

WACHOVIA CAPITAL MARKETS, LLC

as Sole Lead Arranger and Sole Book Manager

 


--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS

 

1

 

 

 

 

SECTION 1.1

Definitions

 

1

SECTION 1.2

Other Definitions and Provisions

 

24

SECTION 1.3

Accounting Terms; Financing Ratios

 

25

SECTION 1.4

UCC Terms

 

25

SECTION 1.5

Rounding

 

25

SECTION 1.6

References to Agreement and Laws

 

25

SECTION 1.7

Times of Day

 

25

SECTION 1.8

Letter of Credit Amounts

 

25

 

 

 

 

ARTICLE II

REVOLVING CREDIT FACILITY

 

26

 

 

 

 

SECTION 2.1

Revolving Credit Loans

 

26

SECTION 2.2

Procedure for Advances of Revolving Credit Loans

 

26

SECTION 2.3

Repayment and Prepayment of Revolving Credit Loans

 

27

SECTION 2.4

Permanent Reduction of the Revolving Credit Commitment

 

28

SECTION 2.5

Termination of Revolving Credit Facility

 

28

 

 

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

 

29

 

 

 

 

SECTION 3.1

L/C Commitment

 

29

SECTION 3.2

Procedure for Issuance of Letters of Credit

 

29

SECTION 3.3

Commissions and Other Charges

 

29

SECTION 3.4

L/C Participations

 

30

SECTION 3.5

Reimbursement Obligation of the Borrower

 

31

SECTION 3.6

Obligations Absolute

 

32

SECTION 3.7

Effect of Letter of Credit Application

 

32

 

 

 

 

ARTICLE IV

TERM LOAN FACILITY

 

32

 

 

 

 

SECTION 4.1

Term Loan

 

32

SECTION 4.2

Procedure for Advance of Term Loan

 

32

SECTION 4.3

Repayment of Term Loan

 

33

SECTION 4.4

Prepayments of Term Loan

 

33

 

 

 

 

ARTICLE V

GENERAL LOAN PROVISIONS

 

35

 

 

 

 

SECTION 5.1

Interest

 

35

SECTION 5.2

Notice and Manner of Conversion or Continuation of Revolving Credit Loans

 

37

SECTION 5.3

Fees

 

38

SECTION 5.4

Manner of Payment

 

38

SECTION 5.5

Evidence of Indebtedness

 

38

SECTION 5.6

Adjustments

 

39

SECTION 5.7

Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent

 

40

SECTION 5.8

Changed Circumstances

 

40

SECTION 5.9

Indemnity

 

41

SECTION 5.10

Increased Costs

 

41

SECTION 5.11

Taxes

 

43

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

 

45

 

i


--------------------------------------------------------------------------------




 

SECTION 5.13

Security

 

46

 

 

 

 

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

46

 

 

 

 

SECTION 6.1

Closing

 

46

SECTION 6.2

Conditions to Closing and Initial Extensions of Credit

 

46

SECTION 6.3

Conditions to All Extensions of Credit

 

50

 

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

51

 

 

 

 

SECTION 7.1

Representations and Warranties

 

51

SECTION 7.2

Survival of Representations and Warranties, Etc

 

59

 

 

 

 

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

 

59

 

 

 

 

SECTION 8.1

Financial Statements and Projections

 

59

SECTION 8.2

Officer’s Compliance Certificate

 

60

SECTION 8.3

Excess Cash Flow Certificate

 

60

SECTION 8.4

Accountants’ Certificate

 

60

SECTION 8.5

Other Reports

 

61

SECTION 8.6

Notice of Litigation and Other Matters

 

61

SECTION 8.7

Accuracy of Information

 

62

 

 

 

 

ARTICLE IX

AFFIRMATIVE COVENANTS

 

62

 

 

 

 

SECTION 9.1

Preservation of Corporate Existence and Related Matters

 

62

SECTION 9.2

Maintenance of Property

 

62

SECTION 9.3

Insurance

 

62

SECTION 9.4

Accounting Methods and Financial Records

 

62

SECTION 9.5

Payment and Performance of Obligations

 

63

SECTION 9.6

Compliance With Laws and Approvals

 

63

SECTION 9.7

Environmental Laws

 

63

SECTION 9.8

Compliance with ERISA

 

63

SECTION 9.9

Compliance With Agreements

 

64

SECTION 9.10

Visits and Inspections

 

64

SECTION 9.11

Additional Subsidiaries

 

64

SECTION 9.12

DG III as Grantor

 

65

SECTION 9.13

Real Property Collateral

 

65

SECTION 9.14

Use of Proceeds

 

65

SECTION 9.15

Further Assurances

 

65

SECTION 9.16

Amendments to Acquisition Documents

 

66

SECTION 9.17

Landlord Waivers

 

66

SECTION 9.18

DG III Guaranty

 

66

 

 

 

 

ARTICLE X

FINANCIAL COVENANTS

 

66

 

 

 

 

SECTION 10.1

Consolidated Leverage Ratio

 

66

SECTION 10.2

Consolidated Fixed Charge Coverage Ratio

 

66

SECTION 10.3

Minimum Net Worth

 

67

 

 

 

 

ARTICLE XI

NEGATIVE COVENANTS

 

67

 

 

 

 

SECTION 11.1

Limitations on Indebtedness

 

67

 

ii


--------------------------------------------------------------------------------




 

SECTION 11.2

Limitations on Liens

 

68

SECTION 11.3

Limitations on Loans, Advances, Investments and Acquisitions

 

69

SECTION 11.4

Limitations on Mergers and Liquidation

 

70

SECTION 11.5

Limitations on Asset Dispositions

 

71

SECTION 11.6

Limitations on Dividends and Distributions

 

71

SECTION 11.7

Limitations on Exchange and Issuance of Capital Stock

 

72

SECTION 11.8

Transactions with Affiliates

 

72

SECTION 11.9

Certain Accounting Changes; Organizational Documents

 

72

SECTION 11.10

Amendments; Payments and Prepayments of Subordinated Indebtedness

 

72

SECTION 11.11

Restrictive Agreements

 

73

SECTION 11.12

Nature of Business

 

73

SECTION 11.13

Impairment of Security Interests

 

73

SECTION 11.14

Prepayments of MDVX Indebtedness

 

73

 

 

 

 

ARTICLE XII

DEFAULT AND REMEDIES

 

74

 

 

 

 

SECTION 12.1

Events of Default

 

74

SECTION 12.2

Remedies

 

76

SECTION 12.3

Rights and Remedies Cumulative; Non-Waiver; etc

 

77

SECTION 12.4

Crediting of Payments and Proceeds

 

77

SECTION 12.5

Administrative Agent May File Proofs of Claim

 

78

 

 

 

 

ARTICLE XIII

THE ADMINISTRATIVE AGENT

 

79

 

 

 

 

SECTION 13.1

Appointment and Authority

 

79

SECTION 13.2

Rights as a Lender

 

79

SECTION 13.3

Exculpatory Provisions

 

79

SECTION 13.4

Reliance by the Administrative Agent

 

80

SECTION 13.5

Delegation of Duties

 

80

SECTION 13.6

Resignation of Administrative Agent

 

81

SECTION 13.7

Non-Reliance on Administrative Agent and Other Lenders

 

82

SECTION 13.8

No Other Duties, etc

 

82

SECTION 13.9

Collateral and Guarantee Matters

 

82

 

 

 

 

ARTICLE XIV

MISCELLANEOUS

 

83

 

 

 

 

SECTION 14.1

Notices

 

83

SECTION 14.2

Amendments, Waivers and Consents

 

84

SECTION 14.3

Expenses; Indemnity

 

86

SECTION 14.4

Right of Set-off

 

88

SECTION 14.5

Governing Law

 

88

SECTION 14.6

Waiver of Jury Trial

 

89

SECTION 14.7

Reversal of Payments

 

90

SECTION 14.8

Injunctive Relief; Punitive Damages

 

90

SECTION 14.9

Accounting Matters

 

90

SECTION 14.10

Successors and Assigns; Participations

 

91

SECTION 14.11

Confidentiality

 

93

SECTION 14.12

Performance of Duties

 

94

SECTION 14.13

All Powers Coupled with Interest

 

94

SECTION 14.14

Survival of Indemnities

 

94

 

iii


--------------------------------------------------------------------------------




 

SECTION 14.15

Titles and Captions

 

95

SECTION 14.16

Severability of Provisions

 

95

SECTION 14.17

Counterparts

 

95

SECTION 14.18

Integration

 

95

SECTION 14.19

Term of Agreement

 

95

SECTION 14.20

Advice of Counsel, No Strict Construction

 

95

SECTION 14.21

USA Patriot Act

 

95

SECTION 14.22

Inconsistencies With Other Documents; Independent Effect of Covenants

 

96

SECTION 14.23

Interest Rate Limitation

 

96

SECTION 14.24

Amendment and Restatement; No Novation

 

97

SECTION 14.25

Time of the Essence

 

97

SECTION 14.26

Entire Agreement

 

97

 

iv


--------------------------------------------------------------------------------




 

EXHIBITS

 

 

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Term Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H

-

Form of Amended and Restated Guarantee and Collateral Agreement

Exhibit I

-

Form of Landlord Waiver

Exhibit J

-

Form of Excess Cash Flow Certificate

Exhibit K

-

Form of Closing Certificate

Exhibit L

-

Form of Opinion of Legal Counsel

Exhibit M

-

Form of Financial Condition Certificate

Exhibit N

-

Form of Guaranty Agreement

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1

-

Lenders and Commitments

Schedule 7.1(a)

-

Jurisdictions of Organization and Qualification

Schedule 7.1(b)

-

Subsidiaries and Capitalization

Schedule 7.1(i)

-

ERISA Plans

Schedule 7.1(l)

-

Material Contracts

Schedule 7.1(m)

-

Labor and Collective Bargaining Agreements

Schedule 7.1(r)

-

Real Property

Schedule 7.1(u)

-

Indebtedness and Guaranty Obligations

Schedule 7.1(v)

-

Litigation

Schedule 11.2

-

Existing Liens

Schedule 11.3

-

Existing Loans, Advances and Investments

Schedule 11.8

-

Transactions with Affiliates

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 31, 2006, by and among
DIGITAL GENERATION SYSTEMS, INC., a Delaware corporation (the “Borrower”), the
lenders who are or may become a party to this Agreement (collectively, the
“Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower, the lenders party thereto, the Administrative Agent and certain
other parties thereto entered into the Existing Credit Agreement (hereinafter
defined).  The Borrower now requests that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement and provide the Borrower
with a credit facility pursuant to which the Lenders will commit to make
Revolving Credit Loans in a principal amount of up to $15,000,000 outstanding at
any time and a Term Loan in a principal amount of $20,000,000. 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1                   Definitions.  The following terms when used in
this Agreement shall have the meanings assigned to them below:

“Acquisition Agreement” means the Second Amended and Restated Agreement and Plan
of Merger dated as of April 14, 2006, by and among the Borrower, DG IV and
FastChannel.

“Acquisition Documents” means the collective reference to the Acquisition
Agreement and all schedules, exhibits and annexes thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.

“Adjusted Consolidated EBITDA” means, for any period, with respect to the
Borrower and its Subsidiaries determined on a Consolidated basis, without
duplication, in accordance with GAAP, (a) Consolidated EBITDA less (b) the sum
of (i) Capital Expenditures made during such period, (ii) cash taxes paid during
such period, (iii) cash dividends and distributions for such period and (iv)
treasury stock repurchases made during such period.

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 13.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries. 
As used in this definition, the term “control” means (a) the power to vote five
percent (5%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.  On the Closing Date, the
Aggregate Commitment shall be Thirty-Five Million and No/100 Dollars
($35,000,000).

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Credit Commitment
then most recently in effect, giving effect to any subsequent assignments.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:

2


--------------------------------------------------------------------------------




 

Pricing

 

Consolidated

 

Commitment

 

Revolving Credit Loans/ Term
Loan

 

Level

 

Leverage Ratio

 

Fee

 

LIBOR +

 

Base Rate +

 

I

 

Less than 2.25 to 1.00

 

0.25

%

1.75

%

0.00

%

II

 

Greater than or equal to 2.25 to 1.00, but less than 2.50 to 1.00

 

0.325

%

2.00

%

0.25

%

III

 

Greater than or equal to 2.50 to 1.00, but less than 2.75 to 1.00

 

0.50

%

2.25

%

0.50

%

IV

 

Greater than or equal to 2.75 to 1.00, but less then 3.00 to 1.00

 

0.625

%

2.50

%

0.75

%

V

 

Greater than or equal to 3.00 to 1.00

 

0.75

%

2.75

%

1.00

%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to Section
8.2 for the most recently ended fiscal quarter of the Borrower (it being agreed
that the first Calculation Date shall relate to the fiscal quarter of the
Borrower ending on September 30, 2006); provided that (a) the Applicable Margin
shall be based on Pricing Level V until the first Calculation Date occurring
after the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide the Officer’s
Compliance Certificate as required by Section 8.2 for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin from such Calculation Date shall be based on Pricing Level V
until such time as an appropriate Officer’s Compliance Certificate is provided,
at which time the Pricing Level shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding such Calculation Date.  The Applicable Margin
shall be effective from one Calculation Date until the next Calculation Date. 
Any adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

3


--------------------------------------------------------------------------------




“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise.  The term “Asset
Disposition” shall not include sales of inventory in the ordinary course of
business or any Equity Issuance.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by a Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, cash management services, electronic funds transfer,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Base Rate Loan” means (a) any Revolving Credit Loan bearing interest at a rate
based upon the Base Rate, or (b) the Term Loan bearing interest at a rate based
upon the Base Rate.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and

4


--------------------------------------------------------------------------------




(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended), shall obtain ownership or control in one or
more series of transactions of more than thirty percent (30%) of the Capital
Stock or of the voting power of the Borrower entitled to vote in the election of
members of the board of directors of the Borrower, (b) there shall have occurred
under any indenture or other instrument evidencing any Indebtedness in excess of
$100,000 any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating the
Borrower to repurchase, redeem or repay all or any part of the Indebtedness or
Capital Stock provided for therein or (c) Scott K. Ginsburg shall at any time
for any reason cease to be active in the management of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

5


--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment
or Term Loan Commitment, as applicable.

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Commitment Percentage, as applicable.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:  (a) Consolidated Net Income for such
period plus (b) the sum of the following to the extent deducted in determining
Consolidated Net Income: (i) income and franchise taxes, (ii) Consolidated
Interest Expense, (iii) amortization, depreciation and other non-cash charges
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future), (iv) extraordinary losses (other than from
discontinued operations), (v) Transaction Costs and (vi) any non-recurring costs
and any extraordinary expenses, in each case, identified on a separate line item
on the consolidated statements of income of the Borrower and its Subsidiaries
delivered to the Administrative Agent pursuant to Section 8.1, provided, that
the amounts referred to in this clause (vi) shall not, in the aggregate, exceed
$1,500,000 for such period less (c) interest income and any extraordinary
gains.  For purposes of this Agreement, Consolidated EBITDA shall be adjusted,
in a manner reasonably acceptable to the Administrative Agent, on a pro forma
basis to include, as of the first day of any applicable period, any Permitted
Acquisitions and any Asset Dispositions closed during such period, including,
without limitation, adjustments reflecting any non-recurring costs and any
extraordinary expenses of any Permitted Acquisitions and any Asset Dispositions
closed during such period calculated on a basis consistent with GAAP and
Regulation S-X of the Securities Exchange Act of 1934, as amended, or as
approved by the Administrative Agent.

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense and (b) scheduled principal payments with respect to long term
Indebtedness (which, for the avoidance of doubt, shall not include mandatory
principal payments pursuant to Section 4.4(b)).

“Consolidated Fixed Charge Ratio” means, for any period, the ratio of (a)
Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges for such period.

“Consolidated Funded Indebtedness” means, as to any Person, all Indebtedness of
such Person that matures more than one year from the date of its creation or
matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than

6


--------------------------------------------------------------------------------




one year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one year from such date, including all current maturities and current
sinking fund payments in respect of such Indebtedness whether or not required to
be paid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Loans and Letters of Credit.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases, Synthetic Leases
and all net payment obligations pursuant to Hedging Agreements) of the Borrower
and its Subsidiaries, all determined for such period on a Consolidated basis,
without duplication, in accordance with GAAP; provided, however, that
Consolidated Interest Expense shall not include the costs associated with
refinancing Indebtedness under the Existing Facility (as defined in the Existing
Credit Agreement) pursuant to the Existing Credit Agreement.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date; provided that for purposes of computing the Consolidated
Leverage Ratio, Consolidated Funded Indebtedness shall not include the letters
of credit listed on Schedule 7.1(u) to the extent that they are cash secured.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded from
Consolidated Net Income (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which the Borrower or
any of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to the Borrower or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of such Person or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
and (c) the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income (i) is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions.

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity on such date; provided
that the cash securing any letter of credit listed on Schedule 7.1(u) shall be
excluded from the computation of Consolidated Net Worth.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility and the L/C Facility.

7


--------------------------------------------------------------------------------




“Credit Parties” means, collectively, the Borrower and each Subsidiary of the
Borrower (including FastChannel and its Subsidiaries, but excluding DG III).

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by the Borrower or any of its Subsidiaries, excluding any Equity Issuance or any
Indebtedness of the Borrower and its Subsidiaries permitted to be incurred
pursuant to Section 11.1.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, the Term Loan, or participations in L/C Obligations
to be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless such amount is
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

“DG III” means DG Systems Acquisition III Corporation, a Delaware corporation.

“DG IV” means DG Acquisition Corp. IV, a Delaware corporation.

“DG III Guaranty” means the Guaranty Agreement substantially in the form of
Exhibit N made by DG III in favor of the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Issuing Lender, and (iii) unless a Default or
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of any Credit Party,
DG III, or any ERISA Affiliate or (b) has at any time within the preceding six
(6) years been maintained for the employees of any Credit Party, DG III or any
current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary

8


--------------------------------------------------------------------------------




course of business and not in response to any third party action or request of
any kind) or proceedings relating in any way to any actual or alleged violation
of or liability under any Environmental Law or relating to any permit issued, or
any approval given, under any such Environmental Law, including, without
limitation, any and all claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person which is not a Credit Party or a Subsidiary of a Credit Party of (a)
shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to the
exercise of options or warrants or (c) any shares of its Capital Stock pursuant
to the conversion of any debt securities to equity.  The term “Equity Issuance”
shall not include any Asset Disposition or Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party or DG III
is treated as a single employer within the meaning of Section 414(b), (c), (m)
or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Cash Flow” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP and based on the most
recent audited financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(b): (a) Consolidated EBITDA for such period
minus (b) the sum of the following: (i) cash taxes and Consolidated Interest
Expense paid in cash for such period, (ii) all scheduled principal payments made
in respect of Indebtedness during such period and (iii) all Capital Expenditures
made during such period.

9


--------------------------------------------------------------------------------




“Excess Cash Flow Certificate” means an Excess Cash Flow Certificate duly
executed and properly completed by a Responsible Officer substantially in the
form of Exhibit J.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.11(a).

“Existing Credit Agreement” means the Credit Agreement dated as of February 10,
2006 by and among the Borrower, the lenders party thereto from time to time and
Wachovia, as administrative agent and issuing lender.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) the
aggregate principal amount of the Term Loan made by such Lender then outstanding
or (b) the making of any Loan or participation in any Letter of Credit by such
Lender, as the context requires.

“Extraordinary Receipts” means proceeds from the disposition (including but not
limited to any sale, lease, assignment, conveyance, or transfer) of any assets
of the Borrower or any of its Subsidiaries which are received by or on behalf of
such Person not in the ordinary course of business (and not consisting of
proceeds of an Equity Issuance, Asset Disposition or Insurance and Condemnation
Event) including, without limitation, (a) foreign, United States, state or local
tax refunds, (b) pension plan reversions, (c) judgments, proceeds of settlements
or other consideration of any kind in connection with any claim or cause of
action, (d) indemnity payments, and (e) purchase price received in connection
with any asset purchase and sale agreement.

“Facility” means the Revolving Credit Facility and the Term Loan Facility.

“FastChannel” means FastChannel Network, Inc., a Delaware corporation.

“FastChannel Acquisition” means the acquisition by DG IV of the equity interests
of FastChannel pursuant to the Acquisition Agreement.

10


--------------------------------------------------------------------------------


“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent.  If, for any reason, such rate is not
available, then “Federal Funds Rate” means a daily rate which is determined, in
the opinion of the Administrative Agent, to be the rate at which federal funds
are being offered for sale in the national federal funds market at 9:00 a.m. 
Rates for weekends or holidays shall be the same as the rate for the most
immediately preceding Business Day.

“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Administrative Agent and/or certain of its affiliates dated as of
January 19, 2006.

“fiscal quarter” means any of the four quarters of each Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31st.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 14.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement in substantially the form of Exhibit H, executed by the
Credit Parties in favor of the Administrative Agent for the benefit of itself
and the other Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time.

11


--------------------------------------------------------------------------------




“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of such Person pursuant to which such
Person has directly or indirectly guaranteed any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of any such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) any such primary
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of any such primary
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Lender” means any Person that, at the time it enters into a Hedging
Agreement with the Borrower, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Hedging Agreement.

“Hedging Agreement” means (a) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement or arrangement
(including any option to enter into any of the foregoing) designed to alter the
risks of any Person arising from fluctuations in interest rates, currency values
or commodity prices, (b) any combination of the foregoing, and (c) a master
agreement for any of the foregoing together with all supplements, all as
amended, restated, supplemented or otherwise modified from time to time.

“Hedging Obligations” means all existing or future payment and other
obligations, including obligations arising from early termination, of the
Borrower arising under or in connection with any Hedging Agreement (which such
Hedging Agreement is permitted under Section 11.1(b)) with any Hedge Lender.

12


--------------------------------------------------------------------------------




“Highest Lawful Rate” means, with respect to the Administrative Agent, the
Issuing Lender or any Lender, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Obligations under laws applicable to such
Administrative Agent, Issuing Lender or Lender which are currently in effect or,
to the extent allowed by Applicable Law, under such Applicable Laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than Applicable Laws now allow.  On each day, if any, that Texas law
establishes the Highest Lawful Rate, the Highest Lawful Rate shall be the
“weekly ceiling” (as defined in Section 303 of the Texas Finance Code) for that
day.

“Indebtedness” means, with respect to the Borrower and its Subsidiaries, without
duplication, the sum of the following calculated in accordance with GAAP:

(a)           all liabilities, obligations and indebtedness for borrowed money
of such Person including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of such Person;

(b)           all obligations for the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due;

(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

(d)           all indebtedness created under or arising under any conditional
sale or other title retention agreement with respect to property acquired,
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(e)           all Guaranty Obligations of such Person;

(f)            all obligations, contingent or otherwise, of such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of such Person;

(g)           all obligations of such Person to redeem, repurchase, exchange,
defease or otherwise make payments in respect of Capital Stock of such Person;
and

(h)           all Net Hedging Obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

13


--------------------------------------------------------------------------------




“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Intellectual Property Security Agreement” has the meaning specified in the
Guarantee and Collateral Agreement.

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

“Investment” has the meaning assigned thereto in Section 11.3.

“IP Security Agreement Supplement” has the meaning specified in the Guarantee
and Collateral Agreement.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Wachovia, in its capacity as issuer of any Letter of
Credit, or any successor thereto.

“L/C Commitment” means the lesser of (a) Two Million-Five Hundred Thousand and
No/100 Dollars ($2,500,000) and (b) the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender unless the context otherwise requires)
set forth on the signature pages hereto and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Section 14.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” has the meaning assigned thereto in Section 3.1.

14


--------------------------------------------------------------------------------




“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on the Telerate Page 3750 at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for
any reason, such rate does not appear on Telerate Page 3750, then “LIBOR” shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period.  Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

LIBOR Rate =                      LIBOR                

1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the DG III Guaranty (as defined in
the Existing Credit Agreement), the DG III Guaranty and each other document,
instrument, certificate, consent, ratification and agreement executed and
delivered by the Borrower or any Subsidiary in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement and any agreement, arrangement, document or other instrument
pertaining to Banking Services), all as may be amended, restated, supplemented
or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and the
Term Loans and “Loan” means any of such Loans.

“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the Acquisition, (b) the
properties, business, prospects, operations or condition (financial or
otherwise) of any such Person, (c) the ability of any such Person to perform its
obligations under the Loan Documents to which it is a party or (d) the rights
and remedies of the Administrative Agent or the Lenders under the Loan
Documents.

“Material Contract” means (a) any Acquisition Document, (b) any contract or
other agreement, written or oral, of the Borrower or any of its Subsidiaries
involving monetary liability

15


--------------------------------------------------------------------------------




of or to any such Person in an amount in excess of $500,000 per annum, or
(c) any other contract or agreement, written or oral, of the Borrower or any of
its Subsidiaries the failure to comply with which could reasonably be expected
to have a Material Adverse Effect.

“MDVX” means MDVX, Inc., a Delaware corporation.

“MDVX Consent” has the meaning specified in Section 6.2(d)(i).

“MDVX Indebtedness” means all obligations of DG III to MDVX pursuant to the MDVX
Loan Documents.

“MDVX Loan Agreement” means the Loan Agreement dated as of April 15, 2005
between DG III and MDVX.

“MDVX Loan Documents” means the MDVX Loan Agreement, the MDVX Note and the MDVX
Security Agreement.

“MDVX Note” means the Promissory Note dated April 15, 2005 made by DG III to
MDVX in the original principal amount of $6,500,000.

“MDVX Security Agreement” means the Pledge and Security Agreement dated April
15, 2005 by and among DG III, the Borrower and MDVX.

“Merger” has the meaning specified in the Acquisition Agreement.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering all real property now or
hereafter owned or leased by the Borrower or any other Credit Party, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and executed by the Borrower or such Credit Party in favor of the Administrative
Agent, for the benefit of itself and the Secured Parties, as any such document
may be amended, restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition by any Credit Party, the gross cash proceeds received by the
Borrower or any of its Subsidiaries from such sale less the sum of (i) all
income taxes and other taxes assessed by a Governmental Authority as a result of
such sale and any other fees and expenses incurred in connection therewith and
(ii) the principal amount of, premium, if any, and interest on any Indebtedness
secured by a Lien on the asset (or a portion thereof) sold, which Indebtedness
is required to be repaid in connection with such sale, (b) with respect to any
Equity Issuance or issuance of Indebtedness, the gross cash proceeds received by
the Borrower or any of its Subsidiaries therefrom less all legal, underwriting
and other fees and expenses incurred in connection therewith, (c) with respect
to any payment under an insurance policy or in connection with a condemnation
proceeding, the gross cash proceeds received by the Borrower or its Subsidiaries
from an insurance company or Governmental Authority, as applicable, less the sum
of (i) all fees

16


--------------------------------------------------------------------------------




and expenses in connection therewith and (ii) the principal amount of, premium,
if any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) subject to such loss or condemnation proceeding, which
Indebtedness is required to be repaid in connection with such loss or
condemnation proceeding and (d) with respect to Extraordinary Receipts, the
gross cash proceeds received by the Borrower or its Subsidiaries therefrom less
all fees and expenses in connection therewith.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

“Notes” means the collective reference to the Revolving Credit Notes and the
Term Notes.

“Notice of Account Designation” has the meaning assigned thereto in Section
2.2(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.3(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Credit Party, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans, (b) the L/C Obligations, (c)
all Hedging Obligations, (d) all Banking Services Obligations and (e) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent, in each case under any Loan Document or otherwise, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

17


--------------------------------------------------------------------------------




“Participant” has the meaning assigned thereto in Section 14.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

“Permitted Acquisition” means any investment by the Borrower or any other Credit
Party in the form of acquisitions of all or substantially all of the business or
a line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:

(a)           no less than fifteen (15) Business Days prior to the proposed
closing date of such acquisition, the Borrower shall have delivered written
notice of such acquisition to the Administrative Agent and the Lenders, which
notice shall include the proposed closing date of such acquisition;

(b)           the Borrower shall have certified on or before the closing date of
such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors or equivalent governing body of the Person to be acquired;

(c)           the Person or business to be acquired shall be in a substantially
similar line of business as the Borrower and its Subsidiaries;

(d)           if such transaction is a merger or consolidation, the Borrower or
such Credit Party shall be the surviving Person and no Change of Control shall
have been effected thereby;

(e)           the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11;

(f)            no later than five (5) Business Days prior to the proposed
closing date of such acquisition, the Borrower shall have delivered to the
Administrative Agent and the Lenders an Officer’s Compliance Certificate for the
most recent fiscal quarter end preceding such acquisition demonstrating, in form
and substance reasonably satisfactory thereto, (A) pro forma compliance (as of
the date of the acquisition and after giving effect thereto and any Extensions
of Credit made or to be made in connection therewith) with each covenant
contained in Article X and (B) a pro forma Consolidated Leverage Ratio (as of
the proposed closing date of the acquisition and after giving effect thereto and
any Extensions of Credit made or to be made in connection therewith) at least
0.25 below the applicable ratio set forth in Section 10.1;

(g)           no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower, to the extent requested by the
Administrative Agent, (A) shall have

18


--------------------------------------------------------------------------------




delivered to the Administrative Agent promptly upon the finalization thereof
copies of substantially final Permitted Acquisition Documents, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, and
(B) shall have delivered to, or made available for inspection by, the
Administrative Agent substantially complete Permitted Acquisition Diligence
Information, which shall be in form and substance reasonably satisfactory to the
Administrative Agent;

(h)           no Event of Default or Default shall have occurred and be
continuing both before and after giving effect to such acquisition;

(i)            the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if (A) the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions), together with all other
acquisitions consummated during the previous twelve (12) month period, and (B)
the Permitted Acquisition Consideration for all acquisitions (or series of
related acquisitions), together with all other acquisitions consummated during
the term of this Agreement exceeds $5,000,000 in the aggregate;

(j)            the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent, that the entity to be acquired had
positive Consolidated EBITDA for the four (4) fiscal quarter period ended prior
to the proposed closing date of such acquisition; and

(k)           the Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
acquisition.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price (including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, net of the applicable acquired company’s cash balance as shown on its
most recent financial statements delivered in connection with the applicable
Permitted Acquisition) to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any other Credit Party, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any other Credit Party, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or

19


--------------------------------------------------------------------------------




other agreement evidencing such acquisition, including, without limitation, all
legal opinions and each other document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate.  Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Register” has the meaning assigned thereto in Section 14.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Facility Lenders” means, at any date, with respect to any Facility,
any combination of Lenders whose Commitments under such Facility aggregate more
than fifty percent (50%) of the Aggregate Commitments under such Facility or, if
the Commitments under such Facility have been terminated pursuant to Section
12.2, any combination of Lenders holding more than fifty percent (50%) of the
aggregate Extensions of Credit under such Facility; provided that the Commitment
of, and the portion of the Extensions of Credit, as applicable, held or deemed
held by, any Defaulting Lender under such Facility shall be excluded for
purposes of making a determination of Required Facility Lenders; provided
further that if at any time there are fewer than three (3) Lenders under any
Facility, “Required Facility Lenders” shall mean all of the Lenders under such
Facility.

“Required Lenders” means, at any date, any combination of Lenders whose
Commitments aggregate more than fifty percent (50%) of the Aggregate Commitment
or, if the Commitments have been terminated pursuant to Section 12.2, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided further that if at any time there are fewer than three (3)
Lenders party to this Agreement, “Required Lenders” shall mean all of the
Lenders.

“Responsible Officer” means, with respect to the Borrower and its Subsidiaries,
the chief executive officer, president, chief financial officer, controller,
treasurer or assistant treasurer of such Person or any other officer of such
Person reasonably acceptable to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower or
any Subsidiary shall be conclusively presumed to have been authorized by all

20


--------------------------------------------------------------------------------




necessary corporate, partnership and/or other action on the part of such Person
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Person.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to issue or participate in Letters of
Credit and make Revolving Credit Loans to the account of the Borrower hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on Schedule 1.1 or
in the Assignment and Assumption pursuant to which such Revolving Credit Lender
became a party hereto, as such amounts may be reduced or modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans and issue or participate in Letters of Credit, as such
amounts may be reduced at any time or from time to time pursuant to the terms
hereof.  The Revolving Credit Commitment of all Revolving Credit Lenders on the
Closing Date shall be $15,000,000.00.

“Revolving Credit Commitment Percentage” means, as to any Revolving Lender at
any time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Revolving Credit Lender to (b) the Revolving Credit Commitments of all Revolving
Credit Lenders.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment.

“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) May 31,
2009, (b) the date of termination by the Borrower pursuant to Section 2.4, or
(c) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Secured Parties” has the meaning assigned thereto in the Guarantee and
Collateral Agreement.

21


--------------------------------------------------------------------------------


“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreement, each IP
Security Agreement Supplement, any Mortgage and each other agreement or writing
pursuant to which any Credit Party purports to pledge or grant a security
interest in any property or assets securing the Obligations or any such Person
purports to guarantee the payment and/or performance of the Obligations, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.

“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Subsidiary that (a) is subordinated in right and time of
payment to the Obligations on such terms and conditions as are satisfactory to
the Required Lenders and (b) contains such other terms and conditions as are
satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency).  Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” means the term loan to be made to the Borrower by the Lenders
pursuant to Section 4.1.

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loan to the account of the Borrower hereunder on
the Closing Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender became a

22


--------------------------------------------------------------------------------




party hereto, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate commitment of all Lenders to make the Term Loan hereunder on the
Closing Date.  The Term Loan Commitment of all Lenders on the Closing Date shall
be $20,000,000.

“Term Loan Commitment Percentage” means, as to any Lender, (a) prior to making
the Term Loan, the ratio of (i) the Term Loan Commitment of such Lender to (ii)
the Term Loan Commitments of all Lenders and (b) after the Term Loan is made,
the ratio of (i) the outstanding principal balance of the Term Loan held by such
Lender to (ii) the aggregate outstanding principal balance of the Term Loan held
by all Lenders.

“Term Loan Facility” means the term loan facility established pursuant to
Article IV.

“Term Loan Maturity Date” means the first to occur of (a) June 30, 2011, or (b)
the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Term Loan made by such Lender, substantially in
the form of Exhibit A-2, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or Section
302 of ERISA, or (g) the partial or complete withdrawal of the Borrower of any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or

23


--------------------------------------------------------------------------------




more mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Agreements (which may include a Lender or any Affiliate
of a Lender).

“Transaction Costs” means all transaction fees, charges and other amounts
related to this Credit Facility or any Permitted Acquisitions (including,
without limitation, any financing fees, merger and acquisition fees, legal fees
and expenses, due diligence fees or any other fees and expenses in connection
therewith), all such transaction fees as approved by the Administrative Agent.

“Type” means, as to any Loan, its nature as a Base Rate Loan or a LIBOR Rate
Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas, as
amended or modified from time to time.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.

“United States” means the United States of America.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).

SECTION 1.2                   Other Definitions and Provisions.  With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:  (a) the definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined, (b)
whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms, (c) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(d) the word “will” shall be construed to have the same meaning and effect as
the word “shall”, (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (f)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or

24


--------------------------------------------------------------------------------




electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

SECTION 1.3                   Accounting Terms; Financing Ratios.

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements required
by Section 8.1(b), except as otherwise specifically prescribed herein.

(b)           In computing or determining compliance with the financial
covenants and financial ratios in this Agreement (including, without limitation,
the Consolidated Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio
and Excess Cash Flow and Section 10.3), the financial performance and financial
numbers of FastChannel and its Subsidiaries prior to the Closing Date shall not
be used or included in such computations or determinations.

SECTION 1.4                   UCC Terms.  Terms defined in the UCC in effect on
the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

SECTION 1.5                   Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6                   References to Agreement and Laws.  Unless
otherwise expressly provided herein, (a) references to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

SECTION 1.7                   Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

SECTION 1.8                   Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by

25


--------------------------------------------------------------------------------




such Letter of Credit or the Letter of Credit Application therefor, whether or
not such maximum face amount is in effect at such time.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1                   Revolving Credit Loans.  Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans to the Borrower from time to time from the Closing
Date up to, but not including, the Revolving Credit Maturity Date as requested
by the Borrower in accordance with the terms of Section 2.2; provided, that (a)
the aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the sum of all outstanding L/C Obligations and (b) the principal
amount of outstanding Revolving Credit Loans from any Revolving Credit Lender to
the Borrower shall not at any time exceed such Revolving Credit Lender’s
Revolving Credit Commitment less such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations.  Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion.  Subject
to the terms and conditions hereof, the Borrower may borrow, prepay and reborrow
Revolving Credit Loans hereunder up to, but not including, the Revolving Credit
Maturity Date.

SECTION 2.2                   Procedure for Advances of Revolving Credit Loans.

(a)           Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
and (y) with respect to LIBOR Rate Loans in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof, (C) whether the
Revolving Credit Loans are to be LIBOR Rate Loans or Base Rate Loans, and (D) in
the case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto.  A Notice of Borrowing received after 11:00 a.m. shall be deemed
received on the next Business Day.  The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.

(b)           Disbursement of Revolving Credit Loans.  Not later than 1:00 p.m.
on the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date.  The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such

26


--------------------------------------------------------------------------------




proceeds to the deposit account of the Borrower identified in the most recent
notice substantially in the form of Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time.  Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Revolving Credit Loan.

SECTION 2.3                   Repayment and Prepayment of Revolving Credit
Loans.

(a)           Repayment on Termination Date.  The Borrower hereby agrees to
repay the outstanding principal amount of all Revolving Credit Loans in full on
the Revolving Credit Maturity Date together with all accrued but unpaid interest
thereon.

(b)           Mandatory Prepayments.  If at any time the outstanding principal
amount of all Revolving Credit Loans plus the sum of all outstanding L/C
Obligations exceeds the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Revolving Credit Loans in
an amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Revolving Credit Loans and second, with respect
to any Letters of Credit then outstanding, a payment of cash collateral into a
cash collateral account opened by the Administrative Agent, for the benefit of
the Lenders in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (such cash collateral to be applied in
accordance with Section 12.2(b)).

(c)           Optional Prepayments.  The Borrower may at any time and from time
to time prepay Revolving Credit Loans, in whole or in part, with irrevocable
prior written notice to the Administrative Agent substantially in the form of
Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m. (i) on the
same Business Day with respect to prepayments of any Base Rate Loan and (ii) on
a day that is at least three (3) Business Days prior to the proposed date of
prepayment with respect to prepayments of any LIBOR Rate Loan, specifying the
date and amount of prepayment and whether the prepayment is of LIBOR Rate Loans,
Base Rate Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice.  Partial prepayments shall be in an aggregate amount of $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Base Rate Loans and
$500,000 or a whole multiple of $100,000 in excess thereof with respect to LIBOR
Rate Loans.  A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day.  Each such prepayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9 hereof.

(d)           Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

27


--------------------------------------------------------------------------------




(e)           Hedging Agreements.  All Hedging Agreements, if any, between the
Borrower and a Lender or an Affiliate of a Lender are independent agreements
governed by the written provisions of such Hedging Agreement, which will remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of this Agreement, except as
otherwise expressly provided in such Hedging Agreement, and any payoff statement
from such Lender or Affiliate relating to this Agreement and the Notes shall not
apply to such Hedging Agreement except as otherwise expressly provided in such
payoff statement.

SECTION 2.4                   Permanent Reduction of the Revolving Credit
Commitment.

(a)           Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior written
notice to the Administrative Agent, to terminate or permanently reduce (as
applicable), without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $500,000 or any
whole multiple of $100,000 in excess thereof.  Any reduction of the Revolving
Credit Commitments shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment
Percentage.  All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.

(b)           Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit.  Such cash
collateral shall be applied in accordance with Section 12.2(b).  Any reduction
of the Revolving Credit Commitment to zero shall be accompanied by payment of
all outstanding Revolving Credit Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility.  Such cash collateral shall be applied in accordance with
Section 12.2(b).  If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

(c)           Mandatory Reduction.  In the event proceeds remain after the
prepayment of the Term Loan pursuant to Section 4.4(b), the Revolving Credit
Commitment shall be permanently reduced on the date of the required prepayment
under Section 4.4(b) by an amount equal to such excess proceeds.

SECTION 2.5                   Termination of Revolving Credit Facility.  The
Revolving Credit Facility shall terminate on the Revolving Credit Maturity Date.

28


--------------------------------------------------------------------------------




ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1                   L/C Commitment.  Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agrees to issue standby letters of
credit (“Letters of Credit”) for the account of the Borrower on any Business Day
from the Closing Date through but not including the Revolving Credit Maturity
Date in such form as may be approved from time to time by the Issuing Lender;
provided, that the Issuing Lender shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, (a) the L/C Obligations
would exceed the L/C Commitment or (b) the aggregate principal amount of
outstanding Revolving Credit Loans, plus the aggregate amount of L/C Obligations
would exceed the Revolving Credit Commitment.  Each Letter of Credit shall (i)
be denominated in Dollars in a minimum amount of $500,000, (ii) be a standby
letter of credit issued to support obligations of the Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit, which date shall be no
later than the fifth (5th) Business Day prior to the Revolving Credit Maturity
Date and (iv) be subject to the Uniform Customs and/or ISP98, as set forth in
the Letter of Credit Application or as determined by the Issuing Lender and, to
the extent not inconsistent therewith, the laws of the State of Texas.  The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law. 
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.

SECTION 3.2                   Procedure for Issuance of Letters of Credit.  The
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender at the Administrative Agent’s Office
a Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower.  The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.

SECTION 3.3                   Commissions and Other Charges.

(a)           Letter of Credit Commissions.  The Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit

29


--------------------------------------------------------------------------------




commission with respect to each Letter of Credit in an amount equal to the face
amount of such Letter of Credit multiplied by the Applicable Margin with respect
to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis).  Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent.  The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section in
accordance with their respective Revolving Credit Commitment Percentages.

(b)           Issuance Fee.  In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, an issuance fee with respect to each Letter of Credit in an amount equal
to the face amount of such Letter of Credit multiplied by the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis).  Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent.

(c)           Other Costs.  In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.

SECTION 3.4                   L/C Participations.

(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of

30


--------------------------------------------------------------------------------




(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  A
certificate of the Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.  With respect to
payment to the Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.

(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

SECTION 3.5                   Reimbursement Obligation of the Borrower.  In the
event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
Issuing Lender on each date on which the Issuing Lender notifies the Borrower of
the date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment.  Unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to reimburse the Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on such date in the
amount of (a) such draft so paid and (b) any amounts referred to in Section
3.3(c) incurred by the Issuing Lender in connection with such payment, and the
Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.2(a) or Article VI.  If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

31


--------------------------------------------------------------------------------


SECTION 3.6                   Obligations Absolute.  The Borrower’s obligations
under this Article III (including, without limitation, the Reimbursement
Obligation) shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee.  The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender or any L/C
Participant to the Borrower.  The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7                   Effect of Letter of Credit Application.  To the
extent that any provision of any Letter of Credit Application related to any
Letter of Credit is inconsistent with the provisions of this Article III, the
provisions of this Article III shall apply.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1                   Term Loan.  Subject to the terms and conditions of
this Agreement, each Lender severally agrees to make a Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date.

SECTION 4.2                   Procedure for Advance of Term Loan.  The Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing prior to
11:00 a.m. one Business Day prior to the Closing Date requesting that the
Lenders make the Term Loan on the Closing Date.  Upon receipt of such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof.  Not later than 1:00 p.m. on the Closing Date, each Lender will
make available to the Administrative Agent for the account of the Borrower, at
the Administrative Agent’s Office in immediately available funds, the amount of
such Term Loan to be made by such Lender on such borrowing date.  The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of the Term Loan in immediately available

32


--------------------------------------------------------------------------------




funds by wire transfer to such Person or Persons as may be designated by the
Borrower in the Notice of Borrowing.

SECTION 4.3                   Repayment of Term Loan.  The Borrower shall repay
the aggregate outstanding principal amount of the Term Loan in consecutive
quarterly installments on the last day of each of March, June, September and
December commencing June 30, 2006 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:

 

FISCAL YEAR

 

PAYMENT DATE

 

PRINCIPAL
INSTALLMENT
($)

 

2006

 

September 30

 

$

400,000

 

 

December 31

 

$

650,000

 

2007

 

March 31

 

$

800,000

 

 

June 30

 

$

800,000

 

 

September 30

 

$

850,000

 

 

December 31

 

$

850,000

 

2008

 

March 31

 

$

850,000

 

 

June 30

 

$

850,000

 

 

September 30

 

$

1,000,000

 

 

December 31

 

$

1,000,000

 

2009

 

March 31

 

$

1,100,000

 

 

June 30

 

$

1,100,000

 

 

September 30

 

$

1,100,000

 

 

December 31

 

$

1,100,000

 

2010

 

March 31

 

$

1,200,000

 

 

June 30

 

$

1,200,000

 

 

September 30

 

$

1,287,500

 

 

December 31

 

$

1,287,500

 

2011

 

March 31

 

$

1,287,500

 

 

June 30

 

$

1,287,500

 

 

If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.  Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 4.4                   Prepayments of Term Loan.

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time, without premium or penalty, to prepay the Term Loan,
in whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment given not later than 11:00 a.m. on the day that is at least three (3)
Business Days prior to the proposed date of prepayment, specifying the date and
amount of repayment.  Each optional prepayment of the Term Loan hereunder shall
be in an aggregate principal amount of at least $500,000 or any whole multiple
of $100,000 in excess thereof and shall be applied, in inverse order of
maturity, to the outstanding scheduled principal installments of the Term Loan. 
A Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day.  The

33


--------------------------------------------------------------------------------




Administrative Agent shall promptly notify the Lenders of each Notice of
Prepayment.  Each such prepayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

(b)           Mandatory Prepayments.

(i)            Debt Issuances.  The Borrower shall prepay the Loans and/or cash
collateralize the L/C Obligations in the manner set forth in clause (vii) below
in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Debt Issuance by the Borrower or any of its Subsidiaries. 
Such prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such transaction.

(ii)           Equity Issuances.  The Borrower shall prepay the Loans and/or
cash collateralize the L/C Obligations in the manner set forth in clause (vii)
below in amounts equal to fifty percent (50%) of the aggregate Net Cash Proceeds
from any Equity Issuance by the Borrower or any of its Subsidiaries other than
the exercise price on stock options issued as part of employee compensation;
provided, that so long as no Event of Default has occurred and is continuing, no
prepayments shall be required from the Net Cash Proceeds from Equity Issuances
the proceeds of which are used to finance a Permitted Acquisition.  Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such transaction.

(iii)          Asset Dispositions.  The Borrower shall prepay the Loans and/or
cash collateralize the L/C Obligations in the manner set forth in clause (vii)
below in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Asset Disposition by the Borrower or any of its Subsidiaries. 
Such prepayments shall be made within three (3) Business Days after receipt of
the Net Cash Proceeds of any such transaction by the Borrower or any of its
Subsidiaries; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayments shall be required hereunder in
connection with up to $500,000 of aggregate Net Cash Proceeds in any Fiscal Year
from Asset Dispositions by the Borrower or any of its Subsidiaries which is
reinvested within ninety (90) days after receipt of such Net Cash Proceeds by
the Borrower or any of its Subsidiaries in similar replacement assets.

(iv)          Extraordinary Receipts.  The Borrower shall prepay the Loans
and/or cash collateralize the L/C Obligations in the manner set forth in clause
(vii) below in amounts equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Extraordinary Receipts by the Borrower or any of its
Subsidiaries.  Such prepayment shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such transaction.

(v)           Insurance and Condemnation Events.  The Borrower shall prepay the
Loans and/or cash collateralize the L/C Obligations in the manner set forth in
clause (vii) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Insurance and Condemnation Event by the
Borrower or any of its Subsidiaries.  Such prepayments shall be made within
three (3) Business Days after receipt of Net Cash Proceeds of any such
transaction by the Borrower or any of its Subsidiaries; provided that, so long
as no Default or Event of Default has occurred and is continuing, no prepayments
shall be required hereunder in connection with up to $500,000 of aggregate Net
Cash Proceeds in any Fiscal Year

34


--------------------------------------------------------------------------------




from Insurance and Condemnation Events by the Borrower or any of its
Subsidiaries which is reinvested within ninety (90) days after receipt of such
Net Cash Proceeds by the Borrower or any of its Subsidiaries in similar
replacement assets.

(vi)          Excess Cash Flow.  No later than ninety (90) days after the end of
any Fiscal Year (commencing with the Fiscal Year ending on December 31, 2006),
the Borrower shall make mandatory principal prepayments of the Loans in the
manner set forth in clause (vii) below in an amount equal to fifty percent (50%)
of Excess Cash Flow, if any, for such Fiscal Year.

(vii)         Notice; Manner of Payment.  Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(vi) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders.  Each prepayment of the Loans under this
Section shall be applied as follows: first, to reduce in inverse order of
maturity the remaining scheduled principal installments of the Term Loans,
pursuant to Section 4.3 and (ii) second, to the extent of any excess, to reduce
permanently the Revolving Credit Commitment, pursuant to Section 2.4(c).

Amounts repaid or prepaid under the Term Loan may not be reborrowed.  Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1                   Interest.

(a)           Interest Rate Options.

(i)            Subject to the provisions of this Section, at the election of the
Borrower, Revolving Credit Loans shall bear interest at (A) the Base Rate plus
the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date).  The Borrower shall select the Type of Loan and Interest
Period, if any, applicable to any Revolving Credit Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.  Any Revolving Credit Loan or any portion thereof as to
which the Borrower has not duly specified an interest rate as provided herein
shall be deemed a Base Rate Loan.

(ii)           Subject to the provisions of this Section and Section 5.8, the
Term Loan shall bear interest at the LIBOR Rate plus the Applicable Margin.  If,
pursuant to Section 5.8, the Term Loan is a Base Rate Loan, the Term Loan shall
bear interest at the Base Rate plus the Applicable Margin.

(b)           Interest Periods.  In connection with each LIBOR Rate Loan under
the Revolving Credit Facility, the Borrower, by giving notice at the times
described in Section 2.2 or 5.2, as applicable, shall elect an interest period
(each, an “Interest Period”) to be applicable to such

35


--------------------------------------------------------------------------------




Revolving Credit Loan, which Interest Period shall be a period of one (1), two
(2), or three (3) months; provided that:

(i)            the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(ii)           if any Interest Period under the Revolving Credit Facility would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day; provided, that if any Interest
Period with respect to a LIBOR Rate Loan would otherwise expire on a day that is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii)          any Interest Period with respect to a LIBOR Rate Loan under the
Revolving Credit Facility that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv)          no Interest Period under the Revolving Credit Facility shall
extend beyond the Revolving Credit Maturity Date, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9;

(v)           there shall be no more than six (6) Interest Periods for LIBOR
Rate Loans under the Revolving Credit Facility in effect at any time;

provided, further that, with respect to the Term Loan, the term “Interest
Period” shall mean the following:

(i)            the period from the Closing Date through and including June 30,
2006, and thereafter; and

(ii)           each three-month period commencing on the first day of January,
April, July and October of each year, and ending on the last day of March, June,
September and December, as applicable, with the first such period beginning on
July 1, 2006;

provided, further that no Interest Period with respect to the Term Loan shall
extend beyond the Term Loan Maturity Date; provided, further that, if any
Interest Period under the Term Loan Facility would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the immediately
preceding Business Day.

(c)           Default Rate.  Subject to Section 12.2, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
12.1(a), (b), (j) or (k), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans

36


--------------------------------------------------------------------------------




or Letters of Credit under the Revolving Credit Facility, (B) all outstanding
LIBOR Rate Loans shall bear interest at a rate per annum of two percent (2%) in
excess of the rate then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans, and (C) all outstanding
Base Rate Loans and other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document.  Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.  Interest
payable pursuant to this Section 5.1(c) shall be payable by the Borrower from
time to time on demand by the Administrative Agent.

(d)           Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last day of each March, June,
September and December of each calendar year, commencing on June 30, 2006, and
on the Revolving Credit Maturity Date and Term Loan Maturity Date, as
applicable; and interest on each LIBOR Rate Loan shall be due and payable on the
last day of each Interest Period applicable thereto and on the Revolving Credit
Maturity Date and Term Loan Maturity Date, as applicable.  Interest on LIBOR
Rate Loans and all fees payable hereunder shall be computed on the basis of a
360-day year and assessed for the actual number of days elapsed and interest on
Base Rate Loans shall be computed on the basis of a 365/366-day year and
assessed for the actual number of days elapsed.

SECTION 5.2                   Notice and Manner of Conversion or Continuation of
Revolving Credit Loans.  Provided that no Default or Event of Default has
occurred and is then continuing, the Borrower shall have the option to (a)
convert at any time following the third Business Day after the Closing Date all
or any portion of any outstanding Base Rate Loans under the Revolving Credit
Facility in a principal amount equal to $500,000 or any whole multiple of
$100,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period with respect to the Revolving Credit Facility,
(i) convert all or any part of its outstanding LIBOR Rate Loans under the
Revolving Credit Facility in a principal amount equal to $500,000 or a whole
multiple of $100,000 in excess thereof into Base Rate Loans or (ii) continue
such LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower desires to
convert or continue Revolving Credit Loans as provided above, the Borrower shall
give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Revolving Credit Loan is to be effective specifying (A)
the Revolving Credit Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor, (B) the effective date of such conversion or continuation
(which shall be a Business Day), (C) the principal amount of such Revolving
Credit Loans to be converted or continued, and (D) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan.  The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

37


--------------------------------------------------------------------------------




SECTION 5.3                   Fees.

(a)           Commitment Fee.  Commencing on the Closing Date, the Borrower
shall pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee at a rate per annum equal to the
Applicable Margin on the average daily unused portion of the Revolving Credit
Commitment.  The commitment fee shall be payable in arrears on the last Business
Day of each calendar quarter during the term of this Agreement commencing on
June 30, 2006, and ending on the Revolving Credit Maturity Date.  Such
commitment fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders pro rata in accordance with the Lenders’ respective Revolving
Credit Commitment Percentages.

(b)           Administrative Agent’s and Other Fees.  In order to compensate the
Administrative Agent for structuring and syndicating the Lenders for their
obligations hereunder, the Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent, the Lenders and their Affiliates,
any fees set forth in the Fee Letter.

SECTION 5.4                   Manner of Payment.  Each payment by the Borrower
on account of the principal of or interest on the Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement shall be made not later than 1:00 p.m. on the
date specified for payment under this Agreement to the Administrative Agent at
the Administrative Agent’s Office for the account of the Lenders (other than as
set forth below) pro rata in accordance with their respective Commitment
Percentages, (except as specified below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever.  Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day.  Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Commitment
Percentage, (except as specified below) and shall wire advice of the amount of
such credit to each Lender.  Each payment to the Administrative Agent of the
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of the Issuing Lender or the L/C Participants, as
the case may be.  Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
14.3 shall be paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 5.1(b)(ii) if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.

SECTION 5.5                   Evidence of Indebtedness.

(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the

38


--------------------------------------------------------------------------------




Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and Term Note which shall evidence such Lender’s Revolving
Credit Loans and Term Loans, as applicable, in addition to such accounts or
records.  Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

(b)           Participations.  In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

SECTION 5.6                   Adjustments.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

(b)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

39


--------------------------------------------------------------------------------




Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7                   Nature of Obligations of Lenders Regarding
Extensions of Credit; Assumption by the Administrative Agent.  The obligations
of the Lenders under this Agreement to make the Loans and issue or participate
in Letters of Credit are several and are not joint or joint and several.  Unless
the Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Section 2.2(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360.  A certificate of the
Administrative Agent with respect to any amounts owing under this Section shall
be conclusive, absent manifest error.  If such Lender’s Commitment Percentage of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such borrowing date, the Administrative
Agent shall be entitled to recover such amount made available by the
Administrative Agent with interest thereon at the rate per annum applicable to
Base Rate Loans hereunder, on demand, from the Borrower.  The failure of any
Lender to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.

SECTION 5.8                   Changed Circumstances.

(a)           Circumstances Affecting LIBOR Rate Availability.  If with respect
to any Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, in the applicable amounts are not being quoted via the
Telerate Page 3750 or offered to the Administrative Agent or such Lender for
such Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower.  Thereafter, until the Administrative Agent notifies
the Borrower that such circumstances no longer exist, the obligation of the
Lenders to make LIBOR Rate Loans and the right of the Borrower to convert any
Loan to or continue any Loan as a LIBOR Rate Loan shall

40


--------------------------------------------------------------------------------




be suspended, and the Borrower shall repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan
together with accrued interest thereon, on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan or convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan as
of the last day of such Interest Period.

(b)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue or maintain any Loan as a LIBOR Rate
Loan shall be suspended and thereafter the Borrower may select only Base Rate
Loans hereunder, and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

SECTION 5.9                   Indemnity.  The Borrower hereby indemnifies each
of the Lenders against any loss or expense which may arise or be attributable to
each Lender’s obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any Loan (a) as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a LIBOR Rate Loan, (b) due to any failure of the Borrower to
borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

SECTION 5.10                 Increased Costs.

(a)           Increased Costs Generally.  If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for

41


--------------------------------------------------------------------------------




the account of, or advances, loans or other credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
the Issuing Lender;

(ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.11 and the imposition of, or any change in the rate of any Excluded Tax
payable by such Lender or the Issuing Lender); or

(iii)          impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such

42


--------------------------------------------------------------------------------




certificate within ten (10) days after receipt thereof.  All payments by the
Borrower hereunder shall be made without any offset, abatement, withholding,
deduction, counterclaim, or reduction.

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 5.11                 Taxes.

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such

43


--------------------------------------------------------------------------------




Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv)          any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

(f)            Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest

44


--------------------------------------------------------------------------------




paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the Issuing Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the Issuing
Lender in the event the Administrative Agent, such Lender or the Issuing Lender
is required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(g)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section shall survive the payment in full of the
Obligations and the termination of the Commitments.

SECTION 5.12                 Mitigation Obligations; Replacement of Lenders.

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10,

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

45


--------------------------------------------------------------------------------


(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter, and

(iv)          such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 5.13                 Security.  The Obligations of the Borrower, the
other Credit Parties and DG III shall be secured or guaranteed as provided in
the Security Documents and the DG III Guaranty.

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1                   Closing.  The closing shall take place at the
offices of Bracewell & Giuliani LLP at 10:00 a.m. on May 31, 2006, or on such
other place, date and time as the parties hereto shall mutually agree.

SECTION 6.2                   Conditions to Closing and Initial Extensions of
Credit.  The obligation of the Lenders to close this Agreement and to make the
initial Loan or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:

(a)           Executed Loan Documents.  This Agreement, a Revolving Credit Note
in favor of each Lender requesting a Revolving Credit Note, a Term Note in favor
of each Lender requesting a Term Note, the Security Documents, the DG III
Guaranty (or a ratification by DG III of the DG III Guaranty (as defined in the
Existing Credit Agreement) satisfactory in form and substance to the
Administrative Agent), together with any other applicable Loan Document, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist hereunder or thereunder.

(b)           Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

(i)            Certificate of Secretary of each Credit Party and DG III.  A
certificate from a Responsible Officer of each Credit Party and DG III
substantially in the form attached hereto as Exhibit K certifying (A) as to the
incumbency and genuineness of the signature of each officer of such Person
executing Loan Documents to which it is a party, (B) that attached thereto is a
true, correct and complete copy of (1) the articles or certificate of
incorporation or formation of such Person and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (2) the bylaws or other governing
document of such Person as in effect on the Closing Date, (3) resolutions duly
adopted by the board of directors or other governing body of such Person
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the

46


--------------------------------------------------------------------------------




other Loan Documents to which it is a party, and (4) each certificate required
to be delivered pursuant to Section 6.2(b)(ii), and (C) that (1) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete, (2) none of the
Credit Parties or DG III is in violation of any of the covenants contained in
this Agreement and the other Loan Documents, (3) after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing and (4) each of the Credit Parties and DG III, as
applicable, has satisfied each of the conditions set forth in Section 6.2 and
Section 6.3.

(ii)           Certificates of Good Standing.  Certificates as of a recent date
of the good standing of each Credit Party and DG III under the laws of its
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where such Person is qualified to do business
and, to the extent available, a certificate of the relevant taxing authorities
of such jurisdictions certifying that such Person has filed required tax returns
and owes no delinquent taxes.

(iii)          Opinions of Counsel.  Favorable opinions of counsel to the Credit
Parties and DG III substantially in the form attached hereto as Exhibit L and
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties and DG III, the Loan Documents and such other matters as the Lenders
shall request.  Each legal opinion, if any, delivered in connection with the
Acquisition Agreement shall provide that the Administrative Agent and the
Lenders may rely on such legal opinion.

(iv)          Tax Forms.  Copies of the United States Internal Revenue Service
forms required by Section 5.11(e).

(c)           Personal Property Collateral.

(i)            Filings and Recordings.  The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral shall have been received by the Administrative Agent and the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon.

(ii)           Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof and (B) each original promissory note pledged pursuant to the Security
Documents.

(iii)          Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties and DG III under the Uniform Commercial Code (or
applicable judicial docket) as in effect in any state in which any of the assets
of such Person are located, indicating among other things that its assets are
free and clear of any Lien except for Permitted Liens.

47


--------------------------------------------------------------------------------




(iv)          Hazard and Liability Insurance.  The Administrative Agent shall
have received certificates of property hazard, business interruption and
liability insurance, evidence of payment of all insurance premiums for the
current policy year of each (naming the Administrative Agent as loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in form and substance reasonably satisfactory to
the Administrative Agent.

(d)           Consents; Defaults.

(i)            Governmental and Third Party Approvals.  The Credit Parties and
DG III shall have received all material governmental, shareholder and third
party consents (including, if obtainable on or before the Closing Date, a
written consent by MDVX to the DG III Guaranty, satisfactory in form and
substance to the Administrative Agent (“the MDVX Consent”)) and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement, the other Loan Documents and the Acquisition
Documents and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or DG III or such other transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could reasonably be expected to have such
effect.

(ii)           No Injunction, Litigation, Etc.  No action, suit, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any Governmental Authority to enjoin, restrain, or prohibit,
or to obtain substantial damages in respect of, or which is related to or arises
out of this Agreement, the other Loan Documents or the Acquisition Documents or
the consummation of the transactions contemplated by the Loan Documents and the
Acquisition Documents, or which, in the Administrative Agent’s sole discretion,
would make it inadvisable to consummate the transactions contemplated by this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

(e)           Financial Matters.

(i)            Financial Statements.  The Administrative Agent shall have
received (A) the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2005 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of March 31, 2006 and related unaudited interim statements of income and
retained earnings and cash flows for fiscal quarter of the Borrower then ended.

(ii)           Financial Projections.  Pro forma Consolidated financial
statements for the Borrower and its Subsidiaries, and forecasts prepared by
management of the Borrower, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first year following the Closing Date
and on an annual basis for each year thereafter during the term of the Credit
Agreement.

48


--------------------------------------------------------------------------------




(iii)          Financial Condition Certificate.  The Borrower shall have
delivered to the Administrative Agent a certificate from the chief financial
officer of the Borrower substantially in the form attached hereto as Exhibit M
certifying that (A) the Borrower and each Subsidiary are each Solvent (after
giving effect to the FastChannel Acquisition, the Extensions of Credit on the
Closing Date and the incurrence of all other Indebtedness in connection with
this Agreement and the FastChannel Acquisition) and (B) the financial
projections previously delivered to the Administrative Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries.

(iv)          Payment at Closing; Fee Letters.  The Borrower shall have paid to
the Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, accrued and unpaid interest and commitment fees
under the Existing Credit Agreement and legal fees and expenses) and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(f)            Merger.  The Administrative Agent shall have received certified
copies of a certificate of merger or other confirmation satisfactory to the
Administrative Agent of the consummation of the Merger strictly in accordance
with all requirements of Applicable Law and the Acquisition Documents, without
any waiver or amendment not consented to by the Lenders.

(g)           Miscellaneous.

(i)            Notice of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing from the Borrower in accordance with Section
2.2(a), and a Notice of Account Designation specifying the account or accounts
to which the proceeds of any Loans made after the Closing Date are to be
disbursed.

(ii)           Due Diligence.  The Administrative Agent shall have completed, to
its satisfaction, all legal, tax, business and other due diligence with respect
to the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrower and its Subsidiaries in scope and determination
satisfactory to the Administrative Agent in its sole discretion.

(iii)          Availability.  After giving effect to the funding of the
Revolving Credit Loans and the issuance of Letters of Credit on the Closing
Date, at least $3,000,000 in availability shall exist under the Revolving Credit
Facility.

(iv)          Material Adverse Effect.  There shall have occurred no change,
occurrence, or development since September 30, 2005, in the business, assets,
properties, liabilities (actual or contingent), operations, condition (financial
or otherwise), or prospects of the Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect on the Borrower and its
Subsidiaries, taken as a whole.

(v)           MDVX Indebtedness.  The collateral securing the MDVX Indebtedness
pursuant to the MDVX Security Agreement (the “MDVX Collateral”) and its
relationship with the Collateral is satisfactory to the Administrative Agent.

49


--------------------------------------------------------------------------------




(vi)          Capital Structure.  Administrative Agent shall have approved the
legal, capital or ownership structure and the shareholder arrangements of the
Borrower and each Subsidiary.

(vii)         [Reserved].

(viii)        Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement, the other Loan Documents and the Acquisition Documents shall be
satisfactory in form and substance to the Administrative Agent.  The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

(h)           Acquisition, Etc.  The following transactions shall have been
consummated, in each case on terms and conditions satisfactory to the Lenders:

(i)            The FastChannel Acquisition;

(ii)           the Administrative Agent shall have received satisfactory
evidence that the fees and expenses to be incurred in connection with the
FastChannel Acquisition shall not exceed $2,529,000; and

(iii)          the Administrative Agent shall have received satisfactory
evidence that FastChannel’s revolving credit facility with Comerica Bank shall
have been terminated and all amounts thereunder shall have been paid in full and
satisfactory arrangements shall have been made for the termination of all Liens
granted in connection therewith; provided, however, that (x) letters of credit
issued by Comerica Bank for the account of FastChannel and outstanding on the
Closing Date in an aggregate face amount of $370,955 may remain outstanding and
secured by cash collateral in an amount not to exceed $370,955, and (y) letters
of credit issued by Silicon Valley Bank for the account of FastChannel and
outstanding on the Closing Date in an aggregate face amount of $580,000 may
remain outstanding and secured by cash collateral in an amount not to exceed
$580,000.

(i)            Acquisition Documents.  The Administrative Agent shall have
received true and correct copies, certified as to authenticity by the Borrower,
of the Acquisition Documents and such other documents or instruments as may be
requested by the Administrative Agent, including a copy of each debt instrument,
security agreement, mortgage, deed of trust, or other Material Contract to which
any Credit Party or any of its Subsidiaries may be a party and a copy of each
employment agreement and other compensation agreement with each executive
officer of any Credit Party.

SECTION 6.3                   Conditions to All Extensions of Credit.  The
obligations of the Lenders to make any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

50


--------------------------------------------------------------------------------




(a)           Continuation of Representations and Warranties.  The
representations and warranties of the Credit Parties contained in the Loan
Documents shall be true and correct on and as of such borrowing, continuation,
conversion, issuance or extension date with the same effect as if made on and as
of such date, except for any representation and warranty that specifically
refers to an earlier date, which representation and warranty shall remain true
and correct as of such earlier date.

(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.

(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Sections 2.2(a), 4.2 or 5.2, as applicable.

(d)           Additional Documents.  The Administrative Agent shall have
received each additional document, instrument, legal opinion or other item
reasonably requested by it.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 7.1                   Representations and Warranties.  To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders both before and after giving
effect to the transactions contemplated hereunder that:

(a)           Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.  The
jurisdictions in which the Borrower and its Subsidiaries are organized and
qualified to do business as of the Closing Date are described on Schedule
7.1(a).

(b)           Ownership.  Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.1(b).  As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.1(b).  All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights, except as described in Schedule 7.1(b).  The shareholders of
the Subsidiaries of the Borrower and the number of shares owned by each as of
the Closing Date are described on Schedule 7.1(b).  As of

51


--------------------------------------------------------------------------------




the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the Subsidiaries of the
Borrower, except as described on Schedule 7.1(b).

(c)           Authorization of Agreement, Loan Documents and Borrowing.  Each of
the Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms.  This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of the Borrower and each of its
Subsidiaries party thereto, and each such document constitutes the legal, valid
and binding obligation of the Borrower or its Subsidiary party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(d)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its
Subsidiaries where the failure to obtain such Governmental Approval could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Borrower or any
of its Subsidiaries, (iii) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (v) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents for which the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect and other than consents
or filings under the UCC.

(e)           Compliance with Law; Governmental Approvals.  Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law

52


--------------------------------------------------------------------------------




except in each case (i), (ii) or (iii) where the failure to have, comply or file
could not reasonably be expected to have a Material Adverse Effect.  The
Acquisition and the Acquisition Documents comply with all Applicable Laws
relating thereto.

(f)            Tax Returns and Payments.  Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable.  Such returns accurately
reflect in all material respects all liability for taxes of the Borrower and its
Subsidiaries for the periods covered thereby.  There is no ongoing audit or
examination or, to the knowledge of the Borrower, other investigation by any
Governmental Authority of the tax liability of the Borrower and its
Subsidiaries.  No Governmental Authority has asserted any Lien or other claim
against the Borrower or any Subsidiary thereof with respect to unpaid taxes
which has not been discharged or resolved other than Permitted Liens.  The
charges, accruals and reserves on the books of the Borrower and any of its
Subsidiaries in respect of federal, state, local and other taxes for all Fiscal
Years and portions thereof since the organization of the Borrower and any of its
Subsidiaries are in the judgment of the Borrower adequate, and the Borrower does
not anticipate any additional taxes or assessments for any of such years.

(g)           Intellectual Property Matters.  Each of the Borrower and its
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business.  No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any Subsidiary thereof is liable to any Person for infringement under Applicable
Law with respect to any such rights as a result of its business operations
except as could not reasonably be expected to have a Material Adverse Effect.

(h)           Environmental Matters.

(i)            The properties owned, leased or operated by the Borrower and its
Subsidiaries now, and to their knowledge have not previously, contained any
Hazardous Materials in amounts or concentrations which (A) constitute or
constituted a violation of applicable Environmental Laws or (B) could give rise
to liability under applicable Environmental Laws;

(ii)           The Borrower, each of its Subsidiaries and their respective
properties and all operations conducted in connection thereon are in compliance
in all material respects, and have been in compliance in all material respects,
with all applicable Environmental Laws, to the their knowledge, there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

53


--------------------------------------------------------------------------------




(iii)          Neither the Borrower nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

(iv)          Hazardous Materials have not been transported or disposed of to or
from the properties owned, leased or operated by the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws with respect to the Borrower or its
Subsidiaries, nor have any Hazardous Materials been generated, treated, stored
or disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws with respect to the Borrower or its Subsidiaries;

(v)           No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations that could reasonably be expected to have a Material Adverse
Effect; and

(vi)          There has been no release, or to the best of the Borrower’s
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by the Borrower or any Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws that could reasonably be expected to have a Material
Adverse Effect.

(i)            ERISA.

(i)            As of the Closing Date, neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 7.1(i);

(ii)           The Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired.  No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes

54


--------------------------------------------------------------------------------




or penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

(iii)          As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Borrower or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

(iv)          Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has: 
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;

(v)           No Termination Event has occurred or is reasonably expected to
occur; and

(vi)          Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

(j)            Margin Stock.  Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.

(k)           Government Regulation.  Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Borrower nor any Subsidiary thereof is, or
after giving effect to any Extension of Credit will be, subject to regulation
under the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.

55


--------------------------------------------------------------------------------


(l)            Material Contracts.  Schedule 7.1(l) sets forth a complete and
accurate list of all Material Contracts of the Borrower and its Subsidiaries in
effect as of the Closing Date not listed on any other Schedule hereto; other
than as set forth in Schedule 7.1(l), each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof.  To the extent requested by the Administrative Agent, the Borrower and
its Subsidiaries have delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 7.1(l) or any
other Schedule hereto.  Neither the Borrower nor any Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.

(m)          Employee Relations.  Each of the Borrower and its Subsidiaries has
a stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.1(m).  The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

(n)           Burdensome Provisions.  Neither the Borrower nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect.  The Borrower
and its Subsidiaries do not presently anticipate that future expenditures needed
to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.  No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital Stock
to the Borrower or any Subsidiary or to transfer any of its assets or properties
to the Borrower or any other Subsidiary in each case other than existing under
or by reason of the Loan Documents or Applicable Law.

(o)           Financial Statements.  The audited and unaudited financial
statements delivered pursuant to Section 6.2(e)(i) are complete and correct and
fairly present on a Consolidated basis the assets, liabilities and financial
position of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements). 
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP.  Such financial statements
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP. 
The pro forma financial statements delivered pursuant to Section 6.2(e)(ii) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are believed to be reasonable in light of then existing conditions
except that such financial statements and forecasts shall be subject to normal
year end closing and audit adjustments.

56


--------------------------------------------------------------------------------




(p)           No Material Adverse Change.  Since September 30, 2005, there has
been no material adverse change in the properties, business, operations,
prospects, or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen
that could reasonably be expected to have a Material Adverse Effect.

(q)           Solvency.  As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and each of its Subsidiaries
will be Solvent.

(r)            Real Property; Titles to Properties.  All real property currently
owned or leased by the Borrower or any Subsidiary is listed on Schedule 7.1(r). 
Each of the Borrower and its Subsidiaries has such title to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
including, but not limited to, those reflected on the balance sheets of the
Borrower and its Subsidiaries delivered pursuant to Section 6.2(e), except those
which have been disposed of by the Borrower or its Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.

(s)           Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in locations where the Borrower or the applicable
Subsidiary operates.

(t)            Liens.  None of the properties and assets of the Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens.  Neither the
Borrower nor any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

(u)           Indebtedness and Guaranty Obligations.  Schedule 7.1(u) is a
complete and correct listing of all Indebtedness and Guaranty Obligations of the
Borrower and its Subsidiaries as of the Closing Date in excess of $100,000.  The
Borrower and its Subsidiaries have performed and are in compliance with all of
the material terms of such Indebtedness and Guaranty Obligations and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.

(v)           Litigation.  Except for matters existing on the Closing Date and
set forth on Schedule 7.1(v), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any Subsidiary thereof or any
of their respective properties in any court or before any arbitrator of any kind
or before or by any Governmental Authority that (i) has or could reasonably be
expected to have a Material Adverse Effect, or (ii) materially adversely affects
any of the Loan Documents or the Acquisition Documents or any of the
transactions contemplated hereby or thereby.

57


--------------------------------------------------------------------------------




(w)          Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which the Borrower or its Subsidiaries
is a party or by which the Borrower or its Subsidiaries or any of their
respective properties may be bound or which would require the Borrower or its
Subsidiaries to make any payment thereunder prior to the scheduled maturity date
therefor.

(x)            Senior Indebtedness Status.  The Obligations of the Borrower and
each Subsidiary under this Agreement and each of the other Loan Documents ranks
and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness permitted hereunder and all senior unsecured
Indebtedness of each such Person and is designated as “Senior Indebtedness”
under all instruments and documents, now or in the future, relating to all
Subordinated Indebtedness and all senior unsecured Indebtedness of such Person.
 The security interests created by the Security Documents are valid and
perfected first priority security interests (subject to Permitted Liens) in the
Collateral in favor of Administrative Agent, for itself and for the benefit of
the Secured Parties, securing, in accordance with the terms of the Security
Documents, the outstanding Obligations, and the Collateral is subject to no
Liens other than Permitted Liens.  The Liens created by the Security Documents
are enforceable as security for the outstanding Obligations in accordance with
their terms with respect to the Collateral subject, as to enforcement of
remedies, to the following qualifications: (i) an order of specific performance
and an injunction are discretionary remedies and, in particular, may not be
available where damages are considered an adequate remedy at law,
(ii) enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws affecting enforcement of
creditors’ rights generally (insofar as any such law relates to the bankruptcy,
insolvency or similar event of any Credit Party or DG III), and
(iii) enforcement may be subject to general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
may be limited by Applicable Law that may affect the enforcement of certain
rights or remedies provided for in such Loan Documents.

(y)           OFAC.  None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.

(z)            Disclosure.  The Borrower and/or its Subsidiaries have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
are subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
No financial statement, material report, material certificate or other material
information furnished (whether in writing or orally), taken together as a whole,
by or on behalf of any of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact

58


--------------------------------------------------------------------------------




necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

(aa)         Acquisition.  As of the date hereof, all of the representations and
warranties contained in the Acquisition Documents are true and correct in all
material respects.  The Borrower has delivered to the Administrative Agent
complete and correct copies of the Acquisition Documents, including any
amendments, supplements or modifications with respect to any of the foregoing.

SECTION 7.2                   Survival of Representations and Warranties, Etc. 
All representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 8.1                   Financial Statements and Projections.

(a)           Quarterly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of each fiscal quarter of each Fiscal Year,
an unaudited Consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated and consolidating statements of income, retained earnings and cash
flows and a report containing management’s discussion and analysis of such
financial statements for the fiscal quarter then ended and that portion of the
Fiscal Year then ended, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the corresponding period in the preceding Fiscal Year and prepared by the
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the

59


--------------------------------------------------------------------------------




Borrower to present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a Consolidated and consolidating basis as
of their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.

(b)           Annual Financial Statements.  As soon as practicable and in any
event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year, an audited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated and
consolidating statements of income, retained earnings and cash flows and a
report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year.  Such annual financial statements
shall be audited by an independent certified public accounting firm acceptable
to the Administrative Agent, and accompanied by a report thereon by such
certified public accountants that does not contain a “going concern” or like
qualification or exception or a qualification with respect to scope limitations
imposed by the Borrower or any of its Subsidiaries or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.

(c)           Annual Business Plan and Financial Projections.  As soon as
practicable and in any event within forty-five (45) days prior to the beginning
of each Fiscal Year, a business plan of the Borrower and its Subsidiaries for
the ensuing four (4) fiscal quarters, such plan to be prepared in accordance
with GAAP and to include, on a quarterly basis, the following:  a quarterly
operating and capital budget, a projected income statement, statement of cash
flows and balance sheet and a report containing management’s discussion and
analysis of such projections, accompanied by a certificate from a Responsible
Officer of the Borrower to the effect that, to the best of such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) quarter period.

SECTION 8.2                   Officer’s Compliance Certificate.  At each time
financial statements are delivered pursuant to Section 8.1(a) or (b) and at such
other times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.

SECTION 8.3                   Excess Cash Flow Certificate.  At each time
financial statements are delivered pursuant to Section 8.1(b), an Excess Cash
Flow Certificate.

SECTION 8.4                   Accountants’ Certificate.  At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants certifying such financial statements that in
connection with their audit, nothing came to their attention that caused them to
believe that the Borrower failed to comply with the terms, covenants, provisions
or conditions of Article X, insofar as they relate to financial and accounting
matters or, if such is not the case, specifying such non-compliance and its
nature and period of existence.

60


--------------------------------------------------------------------------------




SECTION 8.5                   Other Reports.

(a)           Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto; and

(b)           such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

SECTION 8.6                   Notice of Litigation and Other Matters.  Prompt
(but in no event later than ten (10) days after an officer of the Borrower
obtains knowledge thereof) telephonic and written notice of:

(a)           the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses that if
adversely determined could reasonably be expected to result in material
liability to the Borrower and its Subsidiaries;

(b)           any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

(c)           any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against the Borrower or any Subsidiary
thereof;

(d)           any attachment, judgment, lien, levy or order exceeding $250,000
that may be assessed against or threatened against the Borrower or any
Subsidiary thereof;

(e)           (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time or giving of notice or both would
constitute a default or event of default under any Material Contract to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower or
any Subsidiary thereof or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect;

(f)            (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by the Borrower or any ERISA Affiliate of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by the Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA; and

61


--------------------------------------------------------------------------------




(g)           any event which makes any of the representations set forth in
Section 7.1 that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Section 7.1 that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect.

SECTION 8.7                   Accuracy of Information.  All written information,
reports, statements and other papers and data furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender whether pursuant to this
Article VIII or any other provision of this Agreement, or any of the Security
Documents, shall, at the time the same is so furnished, comply with the
representations and warranties set forth in Section 7.1(y).

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.2, the Borrower will, and will cause each of its Subsidiaries
to:

SECTION 9.1                   Preservation of Corporate Existence and Related
Matters.  Except as permitted by Section 11.4, preserve and maintain its
separate corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation and authorized to do business in each jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.

SECTION 9.2                   Maintenance of Property.  In addition to the
requirements of any of the Security Documents, protect and preserve all
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

SECTION 9.3                   Insurance.  Maintain insurance with financially
sound and reputable insurance companies against such risks and in such amounts
as are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by this Agreement and any Security Document
(including, without limitation, hazard and business interruption insurance), and
on the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

SECTION 9.4                   Accounting Methods and Financial Records. 
Maintain a system of accounting, and keep proper books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of

62


--------------------------------------------------------------------------------




financial statements in accordance with GAAP and in compliance with the
regulations of any Governmental Authority having jurisdiction over it or any of
its properties.

SECTION 9.5                   Payment and Performance of Obligations.  Pay and
perform all Obligations under this Agreement and the other Loan Documents, and
pay or perform (a) all taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.

SECTION 9.6                   Compliance With Laws and Approvals.  Observe and
remain in compliance in all material respects with all Applicable Laws and
maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business.

SECTION 9.7                   Environmental Laws.  In addition to and without
limiting the generality of Section 9.6, (a) comply with, and ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 9.8                   Compliance with ERISA.  In addition to and without
limiting the generality of Section 9.6, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with all material applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could be a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and (iv)
operate each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the

63


--------------------------------------------------------------------------------




Administrative Agent’s request such additional information about any Employee
Benefit Plan as may be reasonably requested by the Administrative Agent.

SECTION 9.9         Compliance With Agreements.  Comply in all material respects
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract.

SECTION 9.10                 Visits and Inspections.  Permit representatives of
the Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice.

SECTION 9.11                 Additional Subsidiaries.

(a)           Additional Domestic Subsidiaries.  Notify the Administrative Agent
of the creation or acquisition of any Domestic Subsidiary and promptly
thereafter (and in any event within thirty (30) days), cause such Person to
(i) become a Guarantor and grant to the Administrative Agent a first priority
security interest in all assets owned by such Subsidiary and guarantee the
Obligations by delivering to the Administrative Agent a duly executed assumption
agreement to the Guarantee and Collateral Agreement substantially in the form of
Annex 1 thereto and such other documents as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent such
documents and certificates referred to in Section 6.2 as may be reasonably
requested by the Administrative Agent, (iii) deliver to the Administrative Agent
such original Capital Stock or other certificates and stock or other transfer
powers evidencing the Capital Stock of such Person, (iv) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person, and (v) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(b)           Additional Foreign Subsidiaries.  Notify the Administrative Agent
at the time that any Person becomes a first tier Foreign Subsidiary of the
Borrower or any Subsidiary, and promptly thereafter (and in any event within
forty-five (45) days after creation of such Foreign Subsidiary), cause (i) the
Borrower or the applicable Subsidiary to deliver to the Administrative Agent,
Security Documents pledging sixty-six percent (66%) of the total outstanding
Capital Stock of such new Foreign Subsidiary and a consent thereto executed by
such new Foreign Subsidiary (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Capital Stock of such new Foreign Subsidiary, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof), provided, however, that the Borrower or applicable
Subsidiary shall pledge one hundred percent (100%) of the total outstanding
Capital Stock of such new Foreign Subsidiary if, in the good faith judgment of
the Borrower or such Subsidiary, no material adverse tax

64


--------------------------------------------------------------------------------




consequences would result from such 100% pledge, (ii) such Person to guarantee
the Obligations by delivering to the Administrative Agent an executed assumption
and supplement to the Guarantee and Collateral Agreement or such other documents
as the Administrative Agent shall deem appropriate for such purpose (provided
that, in the good faith judgment of the Borrower or such Subsidiary, no material
adverse tax consequences would result from such Person guaranteeing the
Obligations), (iii) such Person to deliver to the Administrative Agent such
documents and certificates referred to in Section 6.2 as may be reasonably
requested by the Administrative Agent, (iv) such Person to deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with regard to such Person and (v) such Person to
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

SECTION 9.12                 DG III as Grantor.  Notify the Administrative Agent
of the payment in full of the MDVX Indebtedness and promptly thereafter (and in
any event within ten (10) days), cause DG III to (i) grant to the Administrative
Agent a first priority security interest in all assets owned by DG III and
guarantee the Obligations by delivering to the Administrative Agent a duly
executed assumption agreement to the Guarantee and Collateral Agreement
substantially in the form of Annex 1 thereto and such other documents as the
Administrative Agent shall deem appropriate for such purpose, (ii) deliver to
the Administrative Agent such documents and certificates referred to in Section
6.2 as may be reasonably requested by the Administrative Agent, (iii) deliver to
the Administrative Agent such original Capital Stock or other certificates and
stock or other transfer powers evidencing the Capital Stock of DG III, (iv)
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with respect to such Person, and (v)
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

SECTION 9.13                 Real Property Collateral.  Notify the
Administrative Agent, within ten (10) days after the acquisition or lease by any
Credit Party of any real property that is not subject to the existing Security
Documents, and within sixty (60) days following request by the Administrative
Agent, deliver such Mortgages, deeds of trust, title insurance policies,
environmental assessments, surveys, landlord waivers and other documents
reasonably requested by the Administrative Agent in connection with granting and
perfecting a first priority Lien, other than Permitted Liens, on such real
property in favor of the Administrative Agent, for the benefit of itself and the
Secured Parties, all in form and substance acceptable to the Administrative
Agent.

SECTION 9.14                 Use of Proceeds.  The Borrower shall use the
proceeds of the Extensions of Credit (a) to refinance the Existing Credit
Agreement, (b) to finance the FastChannel Acquisition, and (c) for working
capital and general corporate purposes of the Borrower and its Subsidiaries,
including the payment of certain fees and expenses incurred in connection with
the transactions.

SECTION 9.15                 Further Assurances.  Make, execute and deliver all
such additional and further acts, things, deeds and instruments as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require to document and

65


--------------------------------------------------------------------------------




consummate the transactions contemplated hereby and to vest completely in and
insure the Administrative Agent and the Lenders their respective rights under
this Agreement, the Letters of Credit and the other Loan Documents.

SECTION 9.16                 Amendments to Acquisition Documents.  No later than
ten (10) Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification under or pursuant to the Acquisition Documents.

SECTION 9.17                 Landlord Waivers.  On or before June 30, 2006, the
Borrower shall deliver to the Administrative Agent a duly executed Landlord
Waiver from each landlord of the Borrower or any Subsidiary (except for the
landlord of 1105 Battery Street, San Francisco, CA), pursuant to a landlord
waiver in substantially the form of Exhibit I or in such other form as is
reasonably acceptable to the Administrative Agent.

SECTION 9.18                 DG III Guaranty.  In the event that the Borrower is
unable to obtain the MDVX Consent on or before the Closing Date, the Borrower
shall, on or before June 30, 2006, (a) execute and deliver to the Administrative
Agent the DG III Guaranty, and (b) deliver to the Administrative Agent the MDVX
Consent duly executed by MDVX.

ARTICLE X

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Borrower will not on a Consolidated basis:

SECTION 10.1                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as at the last day of any fiscal quarter of the
Borrower set forth below to exceed the ratio set forth below opposite such
fiscal quarter:

For Fiscal Quarter Ending

 

Maximum Ratio

September 30, 2006

 

3.00 to 1.00

 

 

 

December 31, 2006 and the last day of each fiscal quarter thereafter

 

3.00 to 1.00

SECTION 10.2                 Consolidated Fixed Charge Coverage Ratio.  Permit
the Consolidated Fixed Charge Coverage Ratio for any period of four (4)
consecutive fiscal quarters of the Borrower ending with any fiscal quarter set
forth below to be less than the ratio set forth below opposite such fiscal
quarter:

For Fiscal Quarter Ending

 

Minimum Ratio

September 30, 2006

 

1.15 to 1.00

 

 

 

December 31, 2006 and the last day of each fiscal quarter thereafter

 

1.20 to 1.00

 

66


--------------------------------------------------------------------------------


SECTION 10.3                 Minimum Net Worth.  Permit Consolidated Net Worth
at the end of any fiscal quarter (it being agreed that the first test date under
this Section 10.3 shall be September 30, 2006) to be less than the sum of (i)
$80,000,000, (ii) an amount equal to 50% of Consolidated Net Income earned in
each full fiscal quarter ending after March 31, 2006 (with no deduction for a
net loss in any such fiscal quarter) and (iii) an amount equal to 50% of the
aggregate increases in shareholders equity of the Borrower and its Subsidiaries
after the date hereof by reason of the issuance and sale of Capital Stock of the
Borrower or any Subsidiary (other than issuances to the Borrower or a
wholly-owned Subsidiary), including upon any conversion of debt securities of
the Borrower into such Capital Stock.

ARTICLE XI

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Borrower will not and will not permit any of its
Subsidiaries to, directly or indirectly:

SECTION 11.1                 Limitations on Indebtedness.  Create, incur, assume
or permit to exist any Indebtedness except:

(a)           the Obligations (excluding Hedging Obligations permitted pursuant
to Section 11.1(b));

(b)           Indebtedness of the Borrower incurred in connection with a Hedging
Agreement with a counterparty and upon terms and conditions (including interest
rate) reasonably satisfactory to the Administrative Agent; provided, that any
counterparty that is a Lender shall be deemed satisfactory to the Administrative
Agent;

(c)           Indebtedness of any Credit Party existing on the Closing Date and
not otherwise permitted under this Section and listed on Schedule 7.1(u), and
any refinancings, refundings, renewals or extensions thereof; provided that the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;

(d)           Indebtedness of any Credit Party and DG III pursuant to any Loan
Document;

(e)           Unsecured Guaranty Obligations with respect to Indebtedness
permitted pursuant to subsection (c) of this Section;

67


--------------------------------------------------------------------------------




(f)            Unsecured Subordinated Indebtedness owing by any Credit Party to
another Credit Party;

(g)           Indebtedness of DG III to MDVX pursuant to the MDVX Loan Agreement
and the MDVX Note; and

(h)           Additional Indebtedness of the Borrower and its Subsidiaries
(other than DG III) in an aggregate amount outstanding not to exceed $1,500,000
at any time;

provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrower to
pay the Obligations.

SECTION 11.2                 Limitations on Liens.  Create, incur, assume or
permit to exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except the following (each, a
“Permitted Lien”):

(a)           Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(b)           the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(c)           Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation;

(d)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

(e)           Liens of the Administrative Agent for the benefit of (i) the
Administrative Agent and the Secured Parties under the Loan Documents and in
connection with any Banking Services Obligations and (ii) each Hedge Lender
under any Hedging Agreement permitted under Section 11.1(b);

(f)            Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary or is merged or consolidated with or into a Subsidiary
which (i)were not created in

68


--------------------------------------------------------------------------------




contemplation of or in connection with such event and (ii) do not extend to or
cover any other property or assets of Borrower or any Subsidiary, so long as any
Indebtedness related to any such Liens are permitted under Section 11.1;

(g)           Liens not otherwise permitted by this Section and in existence on
the Closing Date and described on Schedule 11.2; and

(h)           Liens securing Capital Leases of the Borrower or any other Credit
Party, in each case as such Indebtedness is permitted under Section 11.1(h);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, as the case may be, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed the cost or fair market value, whichever is lower, of
such property or lease payment amount of such property at the time it was
acquired.

SECTION 11.3                 Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, any investment in cash or by delivery of property in, or Guaranty
Obligation in favor of, any Person (each, an “Investment”) except:

(a)           Investments (i) in any Credit Party, (ii) in Subsidiaries formed
after the Closing Date so long as the Borrower complies with the applicable
provisions of Section 9.11 and (iii) the Investments described on Schedule 11.3
existing on the Closing Date;

(b)           Investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(ii) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or Moody’s Investors Service, Inc., (iii) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided, that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, or (iv) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder;

69


--------------------------------------------------------------------------------




(c)           Investments by the Borrower or any Credit Party in the form of
Permitted Acquisitions;

(d)           Hedging Agreements permitted pursuant to Section 11.1(b);

(e)           purchases of assets in the ordinary course of business;

(f)            Investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$200,000;

(g)           intercompany Indebtedness permitted pursuant to Section 11.1(f);

(h)           Guaranty Obligations permitted pursuant to Section 11.1(e);

(i)            Investments in the form of loans and advances by the Borrower to
DG III made solely to enable DG III to make regularly scheduled payments of
principal and interest on the MDVX Indebtedness provided that such payments do
not violate Section 11.14 below and no Default or Event of Default has occurred
and is continuing prior to (or would occur after giving effect to) such
Investment;

(j)            Permitted Acquisitions;

(k)           the FastChannel Acquisition; and

(l)            other additional Investments by any Credit Party not otherwise
permitted pursuant to this Section not exceeding $200,000 in the aggregate in
any Fiscal Year.

SECTION 11.4                 Limitations on Mergers and Liquidation.  Merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

(a)           any Wholly-Owned Subsidiary of the Borrower (other than DG III)
may be merged or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving Person) or with or into any other
Credit Party (other than a Foreign Subsidiary of the Borrower) (provided that
such Credit Party shall be the continuing or surviving Person);

(b)           any Wholly-Owned Subsidiary of any Credit Party (other than DG
III) may sell, lease, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any other Credit
Party (other than a Foreign Subsidiary of the Borrower); (provided that if the
transferor in such a transaction is a Credit Party, then the transferee must
either be the Borrower or any other Credit Party that is not a Foreign
Subsidiary of the Borrower);

(c)           any Wholly-Owned Subsidiary of the Borrower (other than DG III)
may merge into the Person such Wholly-Owned Subsidiary was formed to acquire in
connection with a Permitted Acquisition;

70


--------------------------------------------------------------------------------




(d)           any Subsidiary of the Borrower (other than DG III) may wind-up
into the Borrower or any other Credit Party; and

(e)           the Merger.

SECTION 11.5                 Limitations on Asset Dispositions.  Make any Asset
Disposition (including, without limitation, the sale of any receivables and
leasehold interests and any sale-leaseback or similar transaction) except:

(a)           the sale of inventory in the ordinary course of business;

(b)           the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;

(c)           the transfer of assets to the Borrower or any other Credit Party
pursuant to Section 11.4(b);

(d)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;

(e)           the disposition of any Hedging Agreement permitted pursuant to
Section 11.1(b); and

(f)            additional Asset Dispositions by any Credit Party not otherwise
permitted pursuant to this Section in an aggregate amount not to exceed $500,000
in any Fiscal Year.

SECTION 11.6                 Limitations on Dividends and Distributions. 
Declare or pay any dividends upon any of its Capital Stock, or purchase, redeem,
retire or otherwise acquire, directly or indirectly, any shares of its Capital
Stock, or make any distribution of cash, property or assets on account of shares
of its Capital Stock, or make any change in its capital structure; provided
that:

(a)           the Borrower or any Subsidiary (other than DG III and any of its
Subsidiaries) may pay dividends payable solely in shares of its own Capital
Stock;

(b)           any Subsidiary may pay cash dividends to the Borrower or to a
Wholly-Owned Subsidiary that is a Credit Party;

(c)           the Borrower may pay cash dividends on its Capital Stock after
December 31, 2006, provided that (i) no Default or Event of Default exists at
the time of any such dividend or would result therefrom, and (ii) the
Consolidated Fixed Charge Coverage Ratio on a pro forma basis, computed as at
the last day of the most recently ended fiscal quarter of the Borrower as if
such dividend (and all other dividends paid by the Borrower after such date) had
occurred on the first day of the relevant period for testing such compliance, is
greater than or equal to 1.20 to 1.00; and

(d)           the Borrower may spend up to $1,000,000 during each fiscal year of
the Borrower after December 31, 2006, to repurchase common stock of the
Borrower, provided that (i) no

71


--------------------------------------------------------------------------------




Default or Event of Default exists at the time of any such repurchase or would
result therefrom, and (ii) the Consolidated Fixed Charge Coverage Ratio on a
pro forma basis, computed as at the last day of the most recently ended fiscal
quarter of the Borrower as if such repurchase (and all other repurchases of
common stock after such date) had occurred on the first day of the relevant
period for testing such compliance, is greater than or equal to 1.20 to 1.00.

SECTION 11.7                 Limitations on Exchange and Issuance of Capital
Stock.  Issue, sell or otherwise dispose of any class or series of Capital Stock
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or passage of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part, or has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

SECTION 11.8                 Transactions with Affiliates.  Directly or
indirectly (a) make any loan or advance to, or purchase or assume any note or
other obligation to or from, any of its officers, directors, shareholders or
other Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates
other than:

(i)            transactions permitted by Section 11.3, 11.4, 11.6 and 11.7;

(ii)           transactions existing on the Closing Date and described on
Schedule 11.8;

(iii)          normal compensation and reimbursement of reasonable expenses of
officers and directors; and

(iv)          other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors of the Borrower.

SECTION 11.9                 Certain Accounting Changes; Organizational
Documents.  (a) Change its Fiscal Year end, or make any change in its accounting
treatment and reporting practices except as required by GAAP or (b) amend,
modify or change its articles of incorporation (or corporate charter or other
similar organizational documents) or amend, modify or change its bylaws (or
other similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.

SECTION 11.10               Amendments; Payments and Prepayments of Subordinated
Indebtedness.

(a)           Amend or modify (or permit the modification or amendment of) any
of the terms or provisions of any Subordinated Indebtedness in any respect which
would materially adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder;

(b)           Amend, supplement or otherwise modify (or permit the modification
or amendment of) any of the terms or provisions of any MDVX Loan Document in any
respect

72


--------------------------------------------------------------------------------




which would (i) increase the principal amount of, or the interest rate
attributable to, the MDVX Indebtedness, (ii) increase or otherwise modify the
collateral securing the MDVX Indebtedness, (iii) shorten the maturity of the
MDVX Indebtedness, (iv) increase the interest rate on, or the rate of
amortization of, the MDVX Indebtedness or (v) otherwise adversely affect any of
the rights or interests of the Administrative Agent and the Lenders as
determined in their sole discretion;

(c)           Cancel, forgive, make any payment or prepayment on, or redeem,
repurchase or acquire for value (including, without limitation, (i) by way of
depositing with any trustee with respect thereto money or securities before due
for the purpose of paying when due and (ii) at the maturity thereof) any
Subordinated Indebtedness; or

(d)           (i) Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the indemnities and licenses furnished to
the Borrower or any of its Subsidiaries pursuant to the Acquisition Documents or
any other document delivered in connection therewith such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Credit Parties or the Lenders with respect thereto or
(ii) otherwise amend, supplement or otherwise modify the terms and conditions of
any of the Acquisition Documents or any such other documents except for any such
amendment, supplement or modification that (A) becomes effective after the
Closing Date and (B) could not reasonably be expected to have a Material Adverse
Effect.

SECTION 11.11               Restrictive Agreements.

(a)           Enter into any Indebtedness which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles IX, X
and XI hereof, or which restricts, limits or otherwise encumbers its ability to
incur Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness.

(b)           Enter into or permit to exist any agreement which impairs or
limits the ability of any Subsidiary of the Borrower to pay dividends to the
Borrower.

SECTION 11.12               Nature of Business.  Alter in any material respect
the character or conduct of the business conducted by the Borrower and its
Subsidiaries as of the Closing Date.

SECTION 11.13               Impairment of Security Interests.  Take or omit to
take any action, which might or would have the result of materially impairing
the security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Secured Parties pursuant to the Security Documents)
any interest whatsoever in the Collateral, except for Permitted Liens and asset
sales permitted under Section 11.5.

SECTION 11.14               Prepayments of MDVX Indebtedness.  Prepay,
repurchase or redeem the MDVX Indebtedness or any part thereof prior to the date
it is due without the prior written consent of the Administrative Agent.

73


--------------------------------------------------------------------------------




ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1                 Events of Default.  Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:

(a)           Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b)           Other Payment Default.  The Borrower or any Subsidiary shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.

(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, any other Loan Document, or in any document delivered in
connection herewith or therewith that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made.

(d)           Default in Performance of Certain Covenants.  The Borrower or any
Subsidiary shall default in the performance or observance of any covenant or
agreement contained in  Sections 8.1, 8.2, 8.5(e)(i) , 9.17, or 9.18 or Articles
X or XI.

(e)           Default in Performance of Other Covenants and Conditions.  The
Borrower or any Subsidiary shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.

(f)            Hedging Agreement.  (i) The Borrower shall default in the
performance or observance of any terms, covenant, condition or agreement (after
giving effect to any applicable grace or cure period) under any Hedging
Agreement with a Lender or an Affiliate of a Lender or (ii) the Borrower shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
other Hedging Agreement permitted hereunder and such default causes the
termination of such Hedging Agreement and the Termination Value owed by the
Borrower as a result thereof exceeds $100,000.

(g)           Indebtedness Cross-Default.  The Borrower or any Subsidiary shall
(i) default in the payment of any Indebtedness (including, without limitation,
any MDVX Indebtedness but excluding the Loans or any Reimbursement Obligation)
the aggregate outstanding amount of which Indebtedness is in excess of $500,000
beyond the period of grace if any, provided in the

74


--------------------------------------------------------------------------------




instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (including, without limitation, the MDVX
Indebtedness but excluding the Loans or any Reimbursement Obligation) the
aggregate outstanding amount of which Indebtedness is in excess of $500,000 or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, any such Indebtedness
to become due prior to its stated maturity (any applicable grace period having
expired).

(h)           Other Cross-Defaults.  The Borrower or any Subsidiary shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract unless, but only as long as,
the existence of any such default is being contested by the Borrower or any such
Subsidiary in good faith by appropriate proceedings and adequate reserves in
respect thereof have been established on the books of the Borrower or such
Subsidiary to the extent required by GAAP.

(i)            Change in Control.  Any Change in Control shall occur.

(j)            Voluntary Bankruptcy Proceeding.  The Borrower or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate or other organizational action for the purpose of
authorizing any of the foregoing.

(k)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower or any Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or such Subsidiary for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

(l)            Failure of Agreements.  Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any Subsidiary party thereto or any such Person shall
so state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in,

75


--------------------------------------------------------------------------------




any of the Collateral purported to be covered thereby, in each case other than
in accordance with the express terms hereof or thereof.

(m)          Termination Event.  The occurrence of any of the following events: 
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Section 412 of
the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of
$250,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$250,000.

(n)           Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $250,000 in any
Fiscal Year shall be entered against the Borrower or any Subsidiary by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) days after the entry thereof.

(o)           Environmental.  Any one or more Environmental Claims shall have
been asserted against the Borrower or any Subsidiary; the Borrower or such
Subsidiary would be reasonably likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.

(p)           Material Adverse Effect.  There shall occur a Material Adverse
Effect with respect to the Borrower and its Subsidiaries, taken as a whole.

SECTION 12.2                 Remedies.  Upon the occurrence of an Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower:

(a)           Acceleration; Termination of Credit Facility.  Terminate the
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Hedging Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest, notice of acceleration, notice of
intent to accelerate or any other notice of any kind, all of which are expressly
waived by each Credit Party and DG III, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(j) or (k), the Credit Facility shall be automatically
terminated and all Obligations (other than Hedging Obligations) shall
automatically become due and payable without presentment, demand, protest,
notice of

76


--------------------------------------------------------------------------------




acceleration, notice of intent to accelerate or any other notice of any kind,
all of which are expressly waived by each Credit Party and DG III, anything in
this Agreement or in any other Loan Document to the contrary notwithstanding.

(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis.  After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

(c)           Rights of Collection.  Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 12.3                 Rights and Remedies Cumulative; Non-Waiver; etc. 
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

SECTION 12.4                 Crediting of Payments and Proceeds.  In the event
that the Borrower shall fail to pay any of the Obligations when due and the
Obligations have been accelerated pursuant to Section 12.2, all payments
received by the Lenders upon the Obligations, all net proceeds from the
enforcement of the Obligations and all proceeds of the Collateral shall be
applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);

77


--------------------------------------------------------------------------------


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and, with respect to Hedging
Obligations, any Hedge Lender in proportion to the respective amounts described
in this clause Third payable to them);

Fourth, ratably, (a) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and any Banking
Services Obligations and (b) to the Administrative Agent for the account of the
Issuing Lender, to cash collateralize any L/C Obligations then outstanding
(ratably among the Lenders and, with respect to Banking Services Obligations,
any Affiliate of a Lender in proportion to the respective amounts described in
this clause Fourth held by them); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 12.5                 Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 5.3 and 14.3) allowed in such
judicial proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5.3 and 14.3.

78


--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1                 Appointment and Authority.  Each of the Lenders and
the Issuing Lender hereby irrevocably appoints Wachovia to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

SECTION 13.2                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 13.3                 Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information

79


--------------------------------------------------------------------------------




relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 13.4                 Reliance by the Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 13.5                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in

80


--------------------------------------------------------------------------------




connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

SECTION 13.6                 Resignation of Administrative Agent.

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 14.2
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b)           Any resignation by Wachovia as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (b) the retiring
Issuing Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

81


--------------------------------------------------------------------------------




SECTION 13.7                 Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 13.8                 No Other Duties, etc.  Anything herein to the
contrary notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.

SECTION 13.9                 Collateral and Guarantee Matters.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

(a)           to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the benefit of itself and the other Secured Parties,
under any Loan Document (i) upon payment in full of the Obligations, (ii) that
is sold or to be sold as part of or in connection with any Asset Disposition
expressly permitted hereunder, or (iii) subject to Section 14.2, if approved,
authorized or ratified in writing by the Required Lenders and each Hedge Lender;

(b)           to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien, if approved, authorized or ratified in writing by each Hedge
Lender; and

(c)           to release any Credit Party from its obligations under the
Guarantee and Collateral Agreement if such Person ceases to be a Subsidiary as a
result of a transaction expressly permitted hereunder and if no Default or an
Event of Default shall have occurred and be continuing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Credit Party from its obligations under the Guarantee and Collateral
Agreement pursuant to this Section.

82


--------------------------------------------------------------------------------




ARTICLE XIV

MISCELLANEOUS

SECTION 14.1                 Notices.

(a)           Method of Communication.  Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing.  Any notice shall be effective if delivered
by hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail, return receipt requested.  A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.

(b)           Addresses for Notices.  Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other
parties are notified in writing.

If to the Borrower:

750 W. John W. Carpenter Freeway, Suite 700
Irving, Texas 75039
Attention: Omar Choucair
Telephone No.: 972-581-2000
Telecopy No.: 972-581-2100

 

 

With copies to:

Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201-4761
Attention: Steven S. Camp
Telephone No.: 214-999-4354
Telecopy No.: 214-999-3354

 

 

If to Wachovia as
Administrative Agent:


Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telephone No.: (704) 374-2698
Telecopy No.: (704) 383-0288

 

 

With copies to:

Bracewell & Giuliani LLP
500 N. Akard St., Suite 4000
Dallas, TX 75201-3387
T: (214) 758-1004
M:(214) 228-1680
Attention: Mark Knowles

 

83


--------------------------------------------------------------------------------




 

Telephone No.: (214) 758-1004
Telecopy No.: (214) 758-8304

 

 

If to any Lender:

To the address set forth on the Register.

 

(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

SECTION 14.2                 Amendments, Waivers and Consents.  Except as set
forth below or as specifically provided in any Loan Document, any term,
covenant, agreement or condition of this Agreement or any of the other Loan
Documents may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

(a)           waive any condition set forth in Section 6.2 without the written
consent of each Lender;

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 12.2) or the amount of Loans of any
Lender without the written consent of such Lender;

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iii) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder, in each case, without
the written consent of each Lender directly affected thereby; provided that only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the rate set forth in Section 5.1(c) during
the continuance of an Event of Default;

(e)           change (i) Section 5.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) Section 12.4 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender and, with
respect to Hedging Obligations, each Hedge Lender;

84


--------------------------------------------------------------------------------




(f)            change Section 4.4(b)(vii) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender;

(g)           change any provision of this Section or the definition of
“Required Lenders” or “Required Facility Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

(h)           amend or otherwise modify the definition of “Obligations” or
“Hedging Obligations”, without the written consent of each Lender and Hedge
Lender;

(i)            amend or otherwise modify the definition of “Secured Parties” in
this Agreement or in the Guarantee and Collateral Agreement, without the written
consent of each Lender and Hedge Lender;

(j)            release all of the Credit Parties or release Credit Parties
comprising substantially all of the credit support for the Obligations, in
either case, from the Guarantee and Collateral Agreement (other than as
authorized in Section 13.8), without the written consent of each Lender;

(k)           release all or a material part of the Collateral or release any
Security Document (other than as authorized in Section 13.8 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

(l)            amend, modify or waive any condition precedent to any Extension
of Credit under the Revolving Credit Facility as set forth in Section 6.3
(including in connection with any waiver of an existing Default or Event of
Default) without the written consent of Required Facility Lenders with respect
to the Revolving Credit Facility; or

(m)          impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations thereunder with the written
consent of the Required Facility Lenders under such Facility;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

85


--------------------------------------------------------------------------------




SECTION 14.3                 Expenses; Indemnity.

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)           Indemnification by the Borrower.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL
CLAIMS OR CIVIL PENALTIES OR FINES ASSESSED BY OFAC), DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY SUBSIDIARY, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER OR
ANY SUBSIDIARY, (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER

86


--------------------------------------------------------------------------------




OR ANY SUBSIDIARY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
OR (V) ANY CLAIM (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS OR
CIVIL PENALTIES OR FINES ASSESSED BY THE U.S. DEPARTMENT OF THE TREASURY’S
OFFICE OF FOREIGN ASSETS CONTROL), INVESTIGATION, LITIGATION OR OTHER PROCEEDING
(WHETHER OR NOT THE ADMINISTRATIVE AGENT OR ANY LENDER IS A PARTY THERETO) AND
THE PROSECUTION AND DEFENSE THEREOF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE LOANS, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, INCLUDING WITHOUT LIMITATION, REASONABLE
ATTORNEYS AND CONSULTANT’S FEES, INCLUDING ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES, OR RELATED EXPENSES CAUSED BY ANY INDEMNITEE’S OWN NEGLIGENCE,
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY SUBSIDIARY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH SUBSIDIARY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

(c)           Reimbursement by Lenders.  TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER CLAUSE (A) OR (B) OF
THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF), THE ISSUING LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH
LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE ISSUING LENDER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S AGGREGATE EXPOSURE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE ISSUING
LENDER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR ISSUING
LENDER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER
THIS CLAUSE (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 5.7.

(d)           Waiver of Consequential Damages, Etc.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF

87


--------------------------------------------------------------------------------




LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED
TO IN CLAUSE (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

SECTION 14.4                 Right of Set-off.  If an Event of Default shall
have occurred and be continuing, each Lender, the Issuing Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of the Borrower or any Subsidiary
against any and all of the obligations of the Borrower or such Subsidiary now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Lender, irrespective of whether or not such Lender or the
Issuing Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Subsidiary may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender or the Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or the
Issuing Lender or their respective Affiliates may have.  Each Lender and the
Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 14.5                 Governing Law.

(a)           Governing Law.  This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of Texas, without reference to the
conflicts or choice of law principles thereof.

(b)           Submission to Jurisdiction.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO

88


--------------------------------------------------------------------------------




THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY SUBSIDIARY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)           Waiver of Venue.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)           Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.1.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 14.6                 Waiver of Jury Trial.

(a)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

89


--------------------------------------------------------------------------------


(a)           Preservation of Certain Remedies.  The parties hereto and the
other Loan Documents preserve, without diminution, certain remedies that such
Persons may employ or exercise freely, either alone, in conjunction with or
during a Dispute.  Each such Person shall have and hereby reserves the right to
proceed in any court of proper jurisdiction or by self help to exercise or
prosecute the following remedies, as applicable:  (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Loan Documents or under Applicable Law or by judicial
foreclosure and sale, including a proceeding to confirm the sale, (ii) all
rights of self help including peaceful occupation of property and collection of
rents, set off, and peaceful possession of property, (iii) obtaining provisional
or ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (iv) when applicable, a judgment by confession of judgment. 

SECTION 14.7                 Reversal of Payments.  To the extent the Borrower
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

SECTION 14.8                 Injunctive Relief; Punitive Damages.

(a)           The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
 Therefore, the Borrower agrees that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

(b)           THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER (ON BEHALF
OF ITSELF AND ITS SUBSIDIARIES) HEREBY AGREE THAT NO SUCH PERSON SHALL HAVE A
REMEDY OF PUNITIVE OR EXEMPLARY DAMAGES AGAINST ANY OTHER PARTY TO A LOAN
DOCUMENT AND EACH SUCH PERSON HEREBY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR
EXEMPLARY DAMAGES THAT THEY MAY NOW HAVE OR MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY DISPUTE.

SECTION 14.9                 Accounting Matters.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and

90


--------------------------------------------------------------------------------




other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

SECTION 14.10               Successors and Assigns; Participations.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that:

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $2,500,000, unless
(A) such assignment is made to an existing Lender, to an Affiliate thereof, or
to an Approved Fund, in which case no minimum amount shall apply, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;

91


--------------------------------------------------------------------------------




(iii)          any assignment of a Revolving Credit Commitment must be approved
by the Administrative Agent and the Issuing Lender unless the Person that is the
proposed assignee is itself a Lender with a Revolving Credit Commitment (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);
and

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

92


--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
14.2 that directly affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 5.6 as though it were a Lender.

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.11(e) as though it were a
Lender.

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 14.11               Confidentiality.  Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency, or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document (or any
Hedging Agreement with a Hedge Lender) or any action or proceeding relating to
this Agreement or any other Loan Document (or any Hedging Agreement with a Hedge
Lender) or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any purchasing Lender, proposed purchasing Lender, Participant or
proposed Participant, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) to an investor or prospective investor in an Approved Fund
that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer,

93


--------------------------------------------------------------------------------




backup servicer, noteholder or secured party in an Approved Fund in connection
with the administration, servicing and reporting on the assets serving as
collateral for an Approved Fund, or (v) to a nationally recognized rating agency
that requires access to information regarding the Borrower and its Subsidiaries,
the Loans and Loan Documents in connection with ratings issued with respect to
an Approved Fund, (g) with the consent of the Borrower, (h) to Gold Sheets and
other similar bank trade publications, such information to consist of deal terms
and other information customarily found in such publications, or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower or
(j) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates.  For purposes of this Section, “Information”
means all information received from any Credit Party and DG III relating to any
Credit Party, DG III or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or DG III;
provided that, in the case of information received from a Credit Party or DG III
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 14.12               Performance of Duties.

(a)           The obligations of the Borrower and any Subsidiary under this
Agreement and each of the other Loan Documents shall be performed by such Person
at the sole cost and expense of the Borrower.

(b)           The Administrative Agent shall be entitled, after consultation
with the Borrower, to change the pricing, terms or structure of the Credit
Facility, either before or after the Closing Date, if the Administrative Agent
determines in its sole discretion that such changes are advisable in order to
ensure a successful syndication or an optimal capital structure; provided that
the aggregate amount of the Credit Facility shall remain unchanged.

SECTION 14.13               All Powers Coupled with Interest.  All powers of
attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Commitments remain
in effect or the Credit Facility has not been terminated.

SECTION 14.14               Survival of Indemnities.  Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article XIV and any
other provision of this Agreement and the other

94


--------------------------------------------------------------------------------




Loan Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 14.15               Titles and Captions.  Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

SECTION 14.16               Severability of Provisions.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 14.17               Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement.

SECTION 14.18               Integration.  This Agreement, together with the
other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

SECTION 14.19               Term of Agreement.  This Agreement shall remain in
effect from the Closing Date through and including the date upon which all
Obligations arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full and all Commitments have
been terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 14.20               Advice of Counsel, No Strict Construction.  Each of
the parties represents to each other party hereto that it has discussed this
Agreement with its counsel.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

SECTION 14.21               USA Patriot Act.  The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Subsidiary, which information includes

95


--------------------------------------------------------------------------------




the name and address of the Borrower and such Subsidiary and other information
that will allow such Lender to identify such Person in accordance with the Act.

SECTION 14.22               Inconsistencies With Other Documents; Independent
Effect of Covenants.

(a)           In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

(b)           The Borrower expressly acknowledges and agrees that each covenant
contained in Articles IX, X, or XI hereof shall be given independent effect. 
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X, or XI if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles IX, X, or XI.

SECTION 14.23               Interest Rate Limitation.

(a)           It is the intent of the Administrative Agent, the Lenders and the
Borrower to conform to and contract in strict compliance with all applicable
usury laws from time to time in effect.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Highest Lawful Rate.  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Highest Lawful Rate, the excess interest shall be applied to the
principal of the Loans and the Reimbursement Obligations or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by any Agent or any Lender exceeds the
Highest Lawful Rate, such Person may, to the extent permitted by Applicable Law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.  The right to accelerate maturity of the Loans and the
other Obligations does not include the right to accelerate any interest which
has not otherwise accrued on the date of such acceleration, and the Agents and
the Lenders do not intend to charge or receive any unearned interest in the
event of acceleration.

(b)           If at any time the interest rate (the “Stated Rate”) called for
under this Agreement or any other Loan Document exceeds or would exceed the
Highest Lawful Rate, the rate at which interest shall accrue thereunder shall
automatically be limited to the Highest Lawful Rate, and shall remain at the
Highest Lawful Rate until the total amount of interest accrued equals the total
amount of interest which would have accrued but for the operation of this
sentence.  Thereafter, interest shall accrue at the Stated Rate unless and until
the Stated Rate would again exceed the Highest Lawful Rate, in which case the
immediately preceding sentence shall apply.

96


--------------------------------------------------------------------------------




SECTION 14.24               Amendment and Restatement; No Novation.  This
Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, as amended, effective from and after the Closing Date.  The execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the Closing
Date, the credit facilities described in the Existing Credit Agreement, as
amended, shall be amended, supplemented, modified and restated in their entirety
by the facilities described herein, and all loans and other obligations of the
Borrower outstanding as of such date under the Existing Credit Agreement, as
amended, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the Commitments of the
Lenders hereunder.

SECTION 14.25               Time of the Essence.  Time is the essence of this
Agreement and the other Loan Documents.

SECTION 14.26               Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature page follows.]

97


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWER:

 

 

 

 

 

DIGITAL GENERATION SYSTEMS, INC.

 

 

 

 

 

By:

  /s/ Omar A. Choucair

 

 

Name:

Omar A. Choucair

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

 

ADMINISTRATIVE AGENT, ISSUING
LENDER AND LENDER:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Michael H. Keith

 

 

Name:

Michael H. Keith

 

 

Title:

Senior Vice President

 

 

98


--------------------------------------------------------------------------------


SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

 

REVOLVING

 

 

 

 

 

CREDIT

 

TERM LOAN

 

LENDER

 

COMMITMENTS

 

COMMITMENTS

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

15,000,000

 

$

20,000,000

 

 

99


--------------------------------------------------------------------------------




SCHEDULE 7.1(a)

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Borrower/Subsidiary

 

Jurisdiction

Digital Generation Systems, Inc.

 

Delaware*
California
Kentucky
New York
Texas

Digital Generation Systems of New York, Inc.
(“DG NY”)

 

New York*

StarGuide Digital Networks, Inc.
(“StarGuide”)

 

Nevada*
Texas

StarCom Mediatech, Inc.
(‘StarCom”)

 

Delaware*
California
Illinois
Kentucky
Texas

Corporate Computer Systems, Inc.
(“CCS”)

 

Delaware*
New Jersey

Corporate Computer Systems Consultants, Inc.
(“CCSC”)

 

Delaware*
New Jersey

Musicam Express, L.L.C.
(“Musicam”)

 

Delaware*
California
Kentucky
Nevada

DG Systems Acquisition Corporation
(“DG Acq.”)

 

Delaware*
Ohio
Michigan

DG Systems Acquisition II Corporation
(“DG Acq. II”)

 

Delaware*
Florida

DG Systems Acquisition III Corporation
(“DG Acq. III”)

 

Delaware*

DG Acquisition Corp. IV (“DG Acq. IV”)

 

Delaware*

FastChannel Network, Inc.

 

Delaware*
Massachusetts
California

eCreative Search, Inc.

 

Delaware*

Swan Systems, Inc.

 

Delaware*

 

--------------------------------------------------------------------------------

* Indicates jurisdiction of organization.

100


--------------------------------------------------------------------------------




SCHEDULE 7.1(b)

SUBSIDIARIES AND CAPITALIZATION

SUBSIDIARIES OF DG SYSTEMS:

Digital Generation Systems of New York, Inc., a New York corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           200 shares of common stock, no par value

Outstanding:         180 shares of common stock, no par value

StarCom Mediatech, Inc., a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           5,000 shares of common stock, no par value

Outstanding:         1,810 shares of common stock, no par value

StarGuide Digital Networks, Inc., a Nevada corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           60,000,000 Class A common stock, $0.001 par value

60,000,000 Class B common stock, $0.001 par value

Outstanding:                          1,000 shares of Class A common stock,
$0.001 par value

DG Systems Acquisition Corporation, a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           1,000 shares of common stock, $0.001 par value

Outstanding:                          1,000 shares of common stock, $0.001 par
value

DG Systems Acquisition II Corporation, a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           1,000 shares of common stock, $0.001 par value

Outstanding:                          1,000 shares of common stock, $0.001 par
value

DG Systems Acquisition III Corporation, a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           1,000 shares of common stock, $0.001 par value

Outstanding:                          1,000 shares of common stock, $0.001 par
value

DG Acquisition Corp. IV, a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           1,000 shares of common stock, $0.001 par value

101


--------------------------------------------------------------------------------




Outstanding:                          1,000 shares of common stock, $0.001 par
value

FastChannel Network, Inc., a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           1,000 shares of common stock, $.001 par value

Outstanding:                          1,000 shares of common stock, $.001 par
value

SUBSIDIARIES OF STARGUIDE DIGITAL NETWORKS, INC.:

Corporate Computer Systems, Inc., a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           2,000 shares of common stock, $0.10 par value

Outstanding:         105 shares of common stock, $0.10 par value

Musicam Express, L.L.C., a Delaware limited liability company.

Ownership Interests: (as of May 31, 2006)

100% owned by StarGuide Digital Networks, Inc.

SUBSIDIARIES OF CORPORATE COMPUTER SYSTEMS, INC.:

Corporate Computer Systems Consultants, Inc., a Delaware corporation.

Authorized and Outstanding Shares: (as of May 31, 2006)

Authorized:           2,000 shares of common stock, $0.10 par value

Outstanding:         100 shares of common stock, $0.10 par value

SUBSIDIARIES OF FASTCHANNEL NETWORK, INC.:

eCreativeSearch, Inc., a Delaware corporation.   Inactive

Authorized and Outstanding Shares:  (as of May 31, 2006)

Authorized:           100 shares of common stock, $.01 par value

Outstanding:         100 shares of common stock, $.01 par value

Swan Systems, Inc., a Delaware corporation.  Inactive

Authorized and Outstanding Shares:  (as of May 31, 2006)

Authorized:           100 shares of common stock, $.01 par value

Outstanding:         100 shares of common stock, $.01 par value

102


--------------------------------------------------------------------------------




SCHEDULE 7.1(i)

ERISA PLANS

DG Systems:

·                  Borrower’s 1996 Employee Stock Purchase Plan

·                  Borrower’s 1992 Stock Option Plan

·                  StarGuide 1996 Stock Option Plan

·                  StarGuide 1999 Equity Incentive Plan

·                  Borrower’s 1995 Director Option Plan

·                  Aetna HMO and PPO Medical Plans

·                  Aetna PPO Dental Plan

·                  VSP Eyecare Benefit Plan

·                  Employee Assistance Program administered by MHN

·                  Flexible Benefit Plan

·                  Long Term Disability Coverage

·                  Temporary Disability Income Coverage

·                  Term Life and Accidental Death and Personal Loss Coverage

·                  401(k) Plan

FastChannel:

·                  Blue Cross Blue Shield Health and Dental Insurance Plans

·                  Reliance Long Term Disability, Short Term Disability and Life
Insurance Plans

·                  FastChannel Network, Inc. 401 (k) Plan

·                  FastChannel 2005 Incentive Compensation Plan

·                  FastChannel 2000 Stock Option and Incentive Plan

·                  The adDIRECT 1995 Plan

·                  The adDIRECT 2000 Plan

·                  The 1999 Stock Option Plan of CMI

103


--------------------------------------------------------------------------------




SCHEDULE 7.1(l)

MATERIAL CONTRACTS

DG Systems:

Vendor Agreements:

·                  Satellite Service Agreement dated July 13, 2005 between Clear
Channel Satellite Services, Inc. and Digital Generation Systems, Inc.

·                  Westar Uplink agreement dated June 15, 2005 between Westar
Satellite Services LP and Digital Generation Systems, Inc.

·                  Custom Service Agreement dated September 2, 2002 between
Digital Generation Systems, Inc and Sprint Communications Company L.P. (as
amended to date)

·                  United Parcel Service Carrier Agreement effective December 3,
2001 (as amended to date).

·                  Preferred Media Price Agreement effective July 1, 2005
between Preferred Media, Inc. and DG Systems.

·                  Technology License and Services Agreement effective September
30, 2004 and First Amendment to Technology and License Agreement effective April
15, 2005 between Pathfire, Inc. and Media DVX, Inc.

·                  Confirmedia Data Agreement dated March 16, 2005 between
Verance Corporation and Digital Generation Systems, Inc.

·                  License Agreement for Confirmedia Spot Distribution dated
March 16, 2005 between Verance Corporation and Digital Generation Systems, Inc.

·                  Borrower and Verance Services Agreement dated March 16, 2005
between Verance Corporation and Digital Generation Systems, Inc.

·                  Verance Joint Marketing and Sales Agreement dated March 16,
2005 between Verance Corporation and Digital Generation Systems, Inc.

·                  Addendum and Amendment Agreement dated July 22, 2005 between
Verance Corporation and Digital Generation Systems Inc.

Customer Agreement

·                  Development, Sales and Service Agreement dated May 26, 1999
among StarGuide Digital Networks, Inc., NSN Network Services, Ltd., Jacor
Communications Co., Clear Channel Broadcasting, Inc. and Musicam Express, L.L.C.

FastChannel:

Software License and Hosting Arrangements:

·                  Software Licensing Agreement dated September 8, 2004 between
FastChannel Network, Inc. and Idioma Ltd.

·                  Software Licensing Agreement dated October 25, 2004 between
FastChannel Network, Inc. and Ische Ltd.

·                  Vericenter – Provider of hosting services. Contract ends on
May 8, 2007.

104


--------------------------------------------------------------------------------




Customer Agreements:

·                  Services Agreement dated as of May 19, 2005 by and between
FastChannel Network, Inc. and BBDO Detroit, a corporation.

·                  Services Agreement dated as of June 10, 2005 by and between
FastChannel Network, Inc. and BBDO North America.

·                  Services Agreement dated as of June 10, 2005 by and between
FastChannel Network, Inc. and BBDO New York for Mitsubishi.

·                  Advertiser Agreement dated as of January 2, 2001 by and
between FastChannel Network, Inc. and Zimmerman & Partners, Inc., a corporation
with offices at 2200 W. Commercial Blvd., Fort Lauderdale, FL  33309.

·                  Newspaper Agreement dated as of March 15, 2002 by and between
FastChannel Network, Inc. and The Boston Globe, a corporation with offices at
135 Morrissey Blvd., Boston, MA  02107.  This agreement has expired, however,
The Boston Globe is still a customer on the same terms and conditions.

Miscellaneous:

·                  On July 29, 2005 the Company purchased the assets of Rewired
Production Management, LLC. The agreement provides for earn out consideration to
be paid based on achieving certain revenue. If the product is not launched by
July 1, 2006 and net revenue earned from the product is les than $1 million 30
months following the launch, then a $450,000 royalty payment will be due and
earned.

105


--------------------------------------------------------------------------------




SCHEDULE 7.1(m)

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

DG Systems:  None

FastChannel:  None

106


--------------------------------------------------------------------------------




SCHEDULE 7.1(r)

REAL PROPERTY

DG Systems:

·                  Lease dated June 15, 1999 between Miller Valentine Partners
and Applied Graphics Technologies, Inc. for space located at 1175-1191 Airport
Road, Wilmington, OH (as amended by Revised Amendment No. 1 to Lease dated July
21, 2004) **

·                  Lease dated February 12, 1996, as amended, between 600 Third
Avenue Associates and Digital Generation Systems, Inc. (successor in interest to
Winkler Video Associates, Inc.) for space located at 600 Third Avenue, New York,
NY

·                  Lease dated January 31, 2005, as amended, between 600 Third
Avenue Owner, LLC, and DG Systems Acquisition Corporation for space located at
600 Third Avenue, New York, NY

·                  Sublease dated October 1, 2005 between ABX Air, Inc. and DG
Systems Acquisition Corporation for space located at 1175-1191 Airport Road,
Wilmington, OH

**    ·                    Lease dated October 14, 1998 between Southfield
TechneCenter Properties, Inc. and Applied Graphics Technologies, Inc. for space
located at 21725 Melrose Avenue, Southfield, MI **

*       ·                    Sublease dated September     , 2005, between Big
Brother and the Holding Company, Inc. and DG Systems, Inc. for space located at
1105 Battery Street, San Francisco, CA *

·                  Lease dated July 1, 2005 between BRCP 3330 Cahuenga, LLC and
DG Systems, Inc. for space located at 3330 Cahuenga Blvd., Los Angeles, CA

·                  Lease dated February 1, 2004 between AOP Partnership, LLP and
Digital Generation Systems, Inc. for space located at 200 High Rise Drive,
Louisville, KY as amended by Amendment to Lease

·                  Lease dated January 1, 1994 between South Palm Beach
Financial Corporation and The Source Maythenyi, Inc. for space located at 1499
W. Palmetto Park Rd., Ste. 120, Boca Raton, FL

·                  Lease dated January 13, 2005 between Debwal Investments, LLC
and Corporate Computer Systems, Inc. for space located at 15 Creative Circle,
Rt. 520, Holmdel, NJ

·                  Lease dated April 6, 2001 between Sterling Commerce
(America), Inc. and DG Systems, Inc. for space located at 750 W. John Carpenter
Freeway, Ste. 700, Irving, TX

·                  Lease dated January 7, 1997 between Tecumseh Properties and
PDR Productions for the space (second floor) located at 219 East 44th Street,
New York, New York.

·                  Commercial Lease dated September 23, 2003 between 110
Development Company and Digital Generation Systems, Inc. for space located at
110 W. Hubbard St., Chicago, IL

FastChannel:

·                  Lease dated December 31, 2004 between JP Morgan Chase Attn:
JBC Funds and FastChannel Network, Inc. for the premises located at 200 W.
Munroe, Suite 2000, Chicago, IL

·                  Lease dated July 16, 2002 between First Needham L.P. and
FastChannel Network, Inc. for the premises located at 250 First Avenue, Suite
201, Needham, MA.  (as amended by Second Amendment of lease dated May 23, 2005
and as amended by a First Amendment of lease dated September 26, 2003.)

·                  Sublease dated March 23, 2004 between Albert Sweet
Development and FastChannel Network, Inc. for the premises located at 931 North
Cole Ave., 1st and 2nd Floor, Los Angeles, CA

107


--------------------------------------------------------------------------------




·                  Lease dated October 18, 2004 between Memphis Investment Co.
C/O Sigma Property Management and FastChannel Network, Inc. for the premises
located at Corporate Park, Service Center A, 3599 Knight Road, Memphis, TN

·                  Lease dated March 9, 2005 between Guinness Mahon Trust
Corporation Limited and Russell M Abrahams and FastChannel Network, Inc. for the
premises located at 30 St. John’s Lane, 1st Floor, London, UK

·                  Month-to-Month Lease between Moving Pictures Editorial, Inc.
and FastChannel Network, Inc. for the premises located at 3131 McKinney Ave.,
Suite 825, Dallas, TX

·                  Lease dated August 11, 2004 between Tower Plaza Associates,
L.P. C/O Lawrence Ruben Co., Inc. and FastChannel Network, Inc. for the premises
located at 1 Dag Hammarskjold Plaza, New York, NY

--------------------------------------------------------------------------------

*   Document not dated.

** Digital Generation Systems, Inc. is successor in interest to Applied Graphics
Technologies, Inc.

108


--------------------------------------------------------------------------------


SCHEDULE 7.1(u)

INDEBTEDNESS AND GUARANTY OBLIGATIONS

DG Systems Personal Property (Capital) Leases:

·                  Promissory Note, dated July 7, 2004, between Digital
Generation Systems, Inc. and DeLage Landen Financial Services, Inc. (sponsored
by Microsoft Capital Corporation) for $246,191.86 payable in twenty-four monthly
payments. 

·                  Promissory Note, dated October 25, 2004, between Digital
Generation Systems, Inc. and DeLage Landen Financial Services, Inc. (sponsored
by Microsoft Capital Corporation) for $488,517 payable in twenty-four monthly
payments. 

·                  Promissory Note, dated March 1, 2005, between Digital
Generation Systems, Inc. and DeLage Landen Financial Services, Inc. (sponsored
by Microsoft Capital Corporation) for $544,063 payable in twenty-four monthly
payments. 

·                  Promissory Note, dated May 25, 2005, between Digital
Generations Systems, Inc. and DeLage Landen Financial Services, Inc. (sponsored
by Microsoft Capital Corporation) for $420,641.43 payable in twenty-four monthly
payments.

DG Systems Financial Agreements:

·                  Credit Agreement dated February 10, 2006 between Digital
Generation Systems, Inc. and Wachovia Bank, National Association. 

·                  Loan Agreement, dated as of April 15, 2005, by and between
Media DVX, Inc., and DG Systems Acquisition III Corporation.

FastChannel Financial Agreements:

·                  *Massachusetts Capital Resource Company – On August 28, 2003,
FastChannel Network, Inc. entered into a Subordinated Note and Warrant Purchase
Agreement with MCRC for an aggregate amount of $3,500,000.  In addition, 970,000
warrants to purchase common stock were issued to MCRC in connection with the
transaction.   

·                  *Comerica Bank – On March 9, 2005, FastChannel Network, Inc.
obtained a revolving line from which the Company can borrow up to $4 million. 

·                  *Comerica Bank – In March 2005 FastChannel Network, Inc.
obtained an equipment line of credit in the amount of $2 million.  The Company
borrowed $2 million and is currently making monthly principal payments in the
amount of $66,667 for 30 months. 

·                  *Ackerley Partners, LLC – In March 2005 FastChannel Network,
Inc. issued a $1,000,000 Senior Subordinated Promissory Note to Ackerley
Partners, LLC.  The note bears interest at a rate of 8% per annum and was due on
December 31, 2005. 

·                  Comerica Bank – On July 7, 2005, Comerica Bank issued a
letter of credit with a face amount of $272,916 for the benefit of Tower Plaza
Associates, L.P.  This letter of credit is cash-collateralized.

·                  Comerica Bank – On September 30, 2005, Comerica Bank issued a
letter of credit with a face amount of $98,039 for the benefit of Needham
Development Corporation as Trustee of 250 First Realty Trust.  This letter of
credit is cash-collateralized.

·                  Silicon Valley Bank – On January 7, 2005, Silicon Valley Bank
issued a letter of credit with a face amount of $350,000 for the benefit of JBS
Funds 200 West Monroe, LLC.  This letter of credit is cash-collateralized.

109


--------------------------------------------------------------------------------




·                  Silicon Valley Bank – On February 3, 2005, Silicon Valley
Bank issued a letter of credit with a face amount of $155,000 for the benefit of
Albert Sweet Development.  This letter of credit is cash-collateralized.

·                  Silicon Valley Bank – On December 13, 2004, Silicon Valley
Bank issued a letter of credit with a face amount of $75,000 for the benefit of
Memphis Investments A Wisconsin LLC.  This letter of credit is
cash-collateralized.

·                  Capital Lease dated August 15, 2005 between FastChannel
Network, Inc. and Leasing Technologies International, Inc.

*              Indebtedness to be paid in full on the Closing Date.

110


--------------------------------------------------------------------------------




SCHEDULE 7.1(v)

DG SYSTEMS LITIGATION

·                  Borrower has a contractual arrangement with Verance
Corporation. The agreements between the companies provide for exclusivity in the
automated verification segment of the advertising delivery industry, as well as
joint promotional and marketing efforts.  In addition, Borrower is to provide
certain back office support services (e.g., help desk, order processing) to
Verance.  Borrower has also made a $5 million investment in Verance and holds a
minority equity position in that company. Verance and Borrower have several
disagreements regarding the scope of this arrangement, and the status of and
each party’s responsibility for delays in the technological development and
integration of the Verance technology into Borrower’s delivery system. Verance
has threatened to terminate the relationship between Verance and Borrower and to
initiate litigation against Borrower for various alleged breaches and failures.
The parties are actively discussing their various concerns and disagreements and
hope to reach an amicable resolution of their differences, but no assurance can
be given that there will be no litigation between them.

·                  Hank Donaldson, former CEO of Borrower in 2000, brought legal
action against Borrower for Borrower’s refusal to allow Donaldson to exercise
certain stock options in 2001 and 2002.  A Dallas trial judge found in favor of
Borrower in October 2003.  Dallas Court of Appeals affirmed the Dallas trial
verdict in favor of Borrower in July 2005.  Donaldson has appealed to the Texas
Supreme Court, and the Texas Appeals Court advised the parties it will not
consider Donaldson’s appeal.  The case is closed

·                  Gary Worth, is a former CEO of Starcom Television Services, a
company merged into Mediatech.  Mediatech was purchased by Borrower in July
1997.  Worth has claimed Mediatech was obligated under an indemnification
provision which Mediatech supposedly assumed.  Worth is claiming up to $50,000
of IRS penalties resulting from non-payment of his personal income taxes. 
Mediatech engaged California counsel settled the suit for an $11,000 payment.

·                  In connection with the acquisition of the assets Media DVX,
Inc. (“MDVX”), DG Acq. III assumed the obligations pursuant to the Pathfire
Technology and License Agreement effective September 30, 2004 and First
Amendment to Technology and License Agreement effective April 30, 2005
(“Agreement”).  Pathfire provided access to their network resulting in
additional server locations which MDVX did not have.  MDVX was obligated to make
minimum royalty payments to Pathfire and Pathfire among other obligations, was
bound to a non-compete provision for distributing advertising content through
July 2007.  DG Acq. III received a termination notice from Pathfire on January
20, 2006 citing several alleged violations of certain provisions in the
Agreement.  DG Acq. III’s counsel responded with a letter dated January 24, 2006
noting that Pathfire did not have a basis to terminate.  On January 27, 2006,
Point 360 and CBS Television/Pathfire announced they had entered into an
agreement to enable Point 360 to deliver advertising content through the CBS
Television Digital Store and Forward Platform, enabled by Pathfire’s Digital
Media Gateway.  On February 1, 2006, counsel for DG Acq. III submitted a letter
to Pathfire and filed a statement of claim with the American Arbitration
Association claiming Pathfire violated the non-compete provisions of the
Agreement by providing CBS Television access to its proprietary Digital Media
Gateway network.  DG Acq. III only used the Pathfire network for a small number
of deliveries and the suspension of service has little impact on the day to day
business of DG Acq. III. DG Acq. III will deliver any content to these few
locations via overnight courier service.  DG’s counsel is preparing for
arbitration hearings.   

·                   Borrower received a demand for arbitration on January 24,
2006 from Rothenberg Sawasy Architectus, Inc. (“RSA”).  RSA is an architectural
services firm in Los Angeles, which Borrower engaged to assist in the move into
3330 Cahuenga in Los Angeles.  Borrower entered into a services agreement for
approximately $45,000 and RSA eventually billed Borrower over $93,000 for its
services.  Borrower had tenant improvement funds available to pay RSA, however
RSA refused to discuss a credit for approximately $10,000 and accordingly filed
an arbitration notice for the entire

111


--------------------------------------------------------------------------------




amount plus penalties.  Borrower has engaged California counsel and believes the
suit to be without merit and intends to vigorously defend this action.

FASTCHANNEL LITIGATION

·                  Curtis Duplication has filed a lawsuit against FastChannel
Network, Inc. in connection with the Services Agreement between Curtis, Inc. and
FastChannel Network, Inc., dated September 3, 2003.  A bench trial has been
scheduled for May 10, 2006. 

·                  In early 2005 FastChannel Network, Inc. received email and
telephone correspondence from Digimarc Corporation (“Digimarc”) alleging
infringement of its patent rights, based on FastChannel Network, Inc.’s use of
audio watermark software licensed to FastChannel Network, Inc. by Ische Ltd.
(“Ische”) and suggesting that a license fee was due to them from either
FastChannel Network, Inc. or Ische.  Ische has warranted that its software does
not allege Digimar’s, or any other, patents and has provided a limited
contractual indemnity to FastChannel Network, Inc. in the License Agreement set
forth in Section 3.11.  In late May 2005 FastChannel Network, Inc. informed
Digimarc of Ische’s position and requested further information from Digimarc
regarding its position.  No response has been received to date. 

112


--------------------------------------------------------------------------------




SCHEDULE 11.2

EXISTING LIENS

SECURED
PARTY

 

TYPE
OF
FILING

 

JURISDICTION

 

FILE
NUMBER

 

DATE
OF
FILING

 

COLLATERAL/
COMMENTS

DIGITAL GENERATION SYSTEMS, INC.

Dell Financial Services, L.P.

 

UCC-1

 

Delaware Secretary of State

 

42307975

 

8/16/04

 

Leased computer equipment

California First Leasing Corporation

 

UCC-1

 

Delaware Secretary of State

 

43655372

 

12/28/04

 

Leased office equipment and furniture

Media DVX, Inc.

 

UCC-1

 

Delaware Secretary of State

 

51169227

 

4/15/05

 

100% of all Capital Stock (or other Equity Interests) issued by DG Systems
Acquisition III Corporation

STARGUIDE DIGITAL NETWORKS, INC.

Arrow Electronics, Inc.

 

Unsatisfied Judgment*

 

The Second Judicial District Court, Reno, NV

 

CV99-3159

 

8/13/99

 

$270,611

DG SYSTEMS ACQUISITION III CORPORATION

Media DVX, Inc.

 

UCC-1

 

Delaware Secretary of State

 

5116932

 

4/14/05

 

All assets

FASTCHANNEL NETWORK, INC.

Inter-Tel Leasing, Inc.

 

UCC-1

 

Delaware Secretary of Stated

 

43574847

 

12/17/04

 

Leased telephone system

Comerica Bank**

 

UCC-1

 

Delaware Secretary of State

 

50852872

 

3/14/05

 

Accounts, intellectual property and other assets

Cisco Systems Capital Corporation

 

UCC-1

 

Delaware Secretary of State

 

51545004

 

5/9/05

 

Certain leased equipment

National City Bank

 

UCC-1

 

Delaware Secretary of State

 

53273936

 

10/21/05

 

Leased computer equipment

 

 

Assignment

 

11/10/05

 

Assigned from Leasing Technologies International, Inc.

 

 

 

 

Leasing Technologies International, Inc.

 

UCC-1

 

Delaware Secretary of State

 

53358760

 

10/28/05

 

Certain leased equipment

 

 

Amendment

 

3/9/06

 

Restates collateral description (still leased equipment)

 

 

 

 

 

--------------------------------------------------------------------------------

* Judgment has been paid in full.

** To be terminated on the Closing Date.

113


--------------------------------------------------------------------------------




SCHEDULE 11.3

EXISTING LOANS, ADVANCES AND INVESTMENTS

DG Systems:

·                  Effective March 21, 2005, Parent purchased 6,286,146 shares
of Series B Convertible Preferred Stock, $0.0001 par value per share (the
“Series B Preferred Stock”), from Verance Corporation, a Delaware corporation
(“Verance”), for $2.5 million pursuant to that certain Series B Convertible
Preferred Stock Purchase Agreement, dated March 16, 2005, between Verance and
Parent.

·                  Effective July 22, 2005, Parent purchased 6,286,146 shares of
Series B Convertible Preferred Stock, $0.0001 par value per share (the “Series B
Preferred Stock”), from Verance, for $2.5 million pursuant to that certain
Series B Convertible Preferred Stock Purchase Agreement, dated March 16, 2005,
between Verance and Parent.

·                  Investments in the form of equity interests in DG Systems
Acquisition III Corporation on the date hereof.

FastChannel:

·                  None

114


--------------------------------------------------------------------------------




SCHEDULE 11.8

TRANSACTIONS WITH AFFILIATES

DG Systems Affiliate Agreements

·                  Guarantee, dated as of April 15, 2005, executed by Scott K.
Ginsburg in favor of Media DVX, Inc.

FastChannel Affiliate Agreements

·                  None

 

115


--------------------------------------------------------------------------------